AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY AGREEMENT
between
SSI VENTURE LLC
and
U.S. BANK NATIONAL ASSOCIATION

September 23, 2005

 

 

 

 

TABLE OF CONTENTS

Page No.

ARTICLE I DEFINITIONS 1

1.1 CERTAIN SPECIFIC TERMS 1

1.2 SINGULARS AND PLURALS; INTERPRETIVE PROVISIONS 12

1.3 UCC DEFINITIONS 12

ARTICLE II AMOUNTS AND TERMS OF LOANS 12

2.1 WORKING CAPITAL REVOLVING LINE OF CREDIT 12

2.2 REDUCING REVOLVING LINE OF CREDIT 15

2.3 ACQUISITION REDUCING REVOLVING LINE OF CREDIT 18

2.4 INTEREST RATE SWAPS 21

ARTICLE III LETTERS OF CREDIT 21

3.1 AMOUNT 21

3.2 COLLATERAL 21

ARTICLE IV INTEREST, FEES AND PAYMENT CONVENTIONS 22

4.1 PROMISE TO PAY INTEREST 22

4.2 PROMISE TO PAY FEES 22

4.3 COMPUTATION OF INTEREST AND FEES 23

4.4 FUNDING LOSSES AND LIBOR ISSUES 23

4.5 FUNDING LOSS 24

4.6 ACCOUNT STATED 24

ARTICLE V COLLATERAL AND INDEBTEDNESS SECURED 25

5.1 SECURITY INTEREST 25

5.2 INDEBTEDNESS SECURED 26

ARTICLE VI REPRESENTATIONS AND WARRANTIES 26

6.1 EXISTENCE 26

6.2

CAPACITY

26

6.3

INVENTORY

27

6.4

TITLE TO COLLATERAL

27

6.5

NOTES RECEIVABLE

27

6.6

EQUIPMENT

28

6.7

PLACE OF BUSINESS

28

6.8

FINANCIAL CONDITION

28

6.9

TAXES

28

6.10

LITIGATION

28

6.11

ERISA MATTERS

29

6.12

ENVIRONMENTAL MATTERS

29

6.13

VALIDITY OF TRANSACTION DOCUMENTS

30

6.14

NO CONSENT OR FILING

30

6.15

NO VIOLATIONS

30

6.16

TRADEMARKS AND PATENTS

31

6.17

CONTINGENT LIABILITIES

31

6.18

COMPLIANCE WITH LAWS

31

6.19

LICENSES, PERMITS, ETC

31

6.20

LABOR CONTRACTS

31



6.21 CONSOLIDATED SUBSIDIARIES 32

6.22 CAPITALIZATION 32

ARTICLE VII CERTAIN DOCUMENTS TO BE DELIVERED TO LENDER 32

7.1 CLOSING DELIVERIES 32

7.2 ADVANCE REQUIREMENTS 32

7.3 ADDITIONAL DOCUMENTS 33

ARTICLE VIII AFFIRMATIVE COVENANTS 33

8.1 FINANCIAL INFORMATION 33

8.2 BORROWING BASE CERTIFICATES 34

8.3 INVENTORY IN POSSESSION OF THIRD PARTIES 34

8.4 EXAMINATIONS 34

8.5 VERIFICATION OF COLLATERAL 35

8.6 TAXES 35

8.7 LITIGATION 35

8.8 INSURANCE 35

8.9 GOOD STANDING; BUSINESS 36

8.10 PENSION REPORTS 36

8.11 NOTICE OF ADVERSE EVENT OR NON-COMPLIANCE 36

8.12 COMPLIANCE WITH ENVIRONMENTAL LAWS 36

8.13 DEFEND COLLATERAL 37

8.14 USE OF PROCEEDS 37

8.15 COMPLIANCE WITH LAWS 37

8.16 MAINTENANCE OF PROPERTY 37

8.17 LICENSES, PERMITS, ETC 38

8.18 TRADEMARKS AND PATENTS 38

8.19 ERISA 38

8.20 MAINTENANCE OF OWNERSHIP 38

8.21 ACTIVITIES OF CONSOLIDATED SUBSIDIARIES 38

ARTICLE IX NEGATIVE COVENANTS 38

9.1 LOCATION OF INVENTORY, EQUIPMENT, AND BUSINESS RECORDS 39

9.2 BORROWED MONEY 39

9.3 SECURITY INTEREST AND OTHER ENCUMBRANCES 39

9.4 STORING AND USE OF COLLATERAL 39

9.5 MERGERS, CONSOLIDATIONS, SALES OR ACQUISITIONS 39

9.6 CAPITAL CHANGES 40

9.7 RESTRICTED PAYMENT 40

9.8 INVESTMENTS AND ADVANCES 40

9.9 GUARANTIES 40

9.10 NAME CHANGE

9.11 DISPOSITION OF COLLATERAL 40

9.12 FINANCIAL COVENANTS 41

9.13 AGREEMENTS WITH AFFILIATES 41

9.14 OWNERSHIP AND MANAGEMENT 41

ARTICLE X EVENTS OF DEFAULT 41

10.1 EVENTS OF DEFAULT 41

10.2 EFFECTS OF AN EVENT OF DEFAULT 44

ii

ARTICLE XI [Intentionally omitted.] 45

ARTICLE XII LENDER'S RIGHTS AND REMEDIES 45

12.1 GENERALLY 45

12.2 NOTIFICATION OF ACCOUNT DEBTORS 45

12.3 POSSESSION OF COLLATERAL 45

12.4 COLLECTION OF RECEIVABLES 45

12.5 LICENSE TO USE PATENTS, TRADEMARKS, AND TRADE NAMES 46

ARTICLE XIII MISCELLANEOUS 46

13.1 EXPENSES 46 13.2 PERFECTING THE SECURITY INTEREST; PROTECTING THE
COLLATERAL. 46

13.3 PERFORMANCE OF BORROWER'S DUTIES 46

13.4 NOTICE OF SALE 47

13.5 WAIVER BY LENDER 47

13.6 WAIVER BY BORROWER 47

13.7 SETOFF 47

13.8 ASSIGNMENT 48

13.9 SUCCESSORS AND ASSIGNS 48

13.10 MODIFICATION 48

13.11 COUNTERPARTS; FACSIMILES 48

13.12 GENERALLY ACCEPTED ACCOUNTING PRINCIPLES 48

13.13 INDEMNIFICATION 48

13.14 TERMINATION 49

13.15 FURTHER ASSURANCES 50

13.16 HEADINGS 50

13.17 CUMULATIVE SECURITY INTEREST, ETC 50

13.18 LENDER'S DUTIES 50

13.19 NOTICES GENERALLY 50

13.20 SEVERABILITY 51

13.21 INCONSISTENT PROVISIONS 51

13.22 ENTIRE AGREEMENT 51

13.23 APPLICABLE LAW 51

13.24 CONSENT TO JURISDICTION 51

13.25 JURY TRIAL WAIVER 52

13.26 NO ORAL AGREEMENTS 52

13.27 CONFIDENTIALITY 52

Schedules

5.1(d)

6.3 6.4 6.7 6.9 6.10

6.21

6.22

8.8

- Trademarks, Patents, etc.

- Location of Inventory and Equipment

- Existing Liens

- Location of Books and Records

- Unpaid Taxes Litigation

- Consolidated Subsidiaries

- Capitalization Insurance

Exhibits

 

A

B

C

D

F

G

H

I

J

Intentionally Omitted

Form of Working Capital Revolving Note

Form of Reducing Revolving Note

Intentionally Omitted

Financial Statements Certification

Compliance Certificate Intentionally Omitted Borrowing Notice Borrowing Base
Certificate

iv

{00180721. DOC 4)

AMENDED AND RESTATED REVOLVING CREDIT
AND SECURITY AGREEMENT

This AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY AGREEMENT (this
"Agreement"), dated as of September 23, 2005, is by and between SSI VENTURE LLC,
a Colorado limited liability company, as borrower and debtor ('Borrower") and
U.S. BANK NATIONAL ASSOCIATION, a national banking association, as lender
("Lender").

RECITALS

 A. This Agreement amends and restates that certain Revolving Credit, Term Loan
    and Security Agreement among Borrower, Lender and KeyBank National
    Association ("Agent") dated as of May 27, 2003 (the "Original Credit
    Agreement"). The Agent is resigning, transferring all contracts and other
    items for the benefit of Lender to Lender, and being paid off concurrently
    with the execution of this Agreement.
 B. Borrower and the Lender have agreed to enter into this Agreement to amend
    and restate the original agreement to establish three revolving credit
    facilities pursuant to which the Lender will provide funding to Borrower in
    an aggregate principal amount equal to the sum of the Working Capital
    Revolving Commitment, the Reducing Revolving Commitment and the Acquisition
    Reducing Revolving Commitment (the "Revolving Facilities").
 C. The Lender is willing to make available the credit facilities provided for
    herein based on the representations, warranties, covenants, terms and
    conditions set forth herein.

AGREEMENT The parties agree as follows:

ARTICLE I
DEFINITIONS

1.1 CERTAIN SPECIFIC TERMS.

For purposes of this Agreement, the following terms shall have the following
meanings:

"ACCOUNT" means any account receivable, including any rights of payment for
goods sold or leased or for services rendered, which is not evidenced by an
instrument (as defined in the UCC) or chattel paper, whether or not it has been
earned by performance and, in addition, includes all property included in the
definition of "accounts" as used in the UCC together with any guaranties,
letters of credit and other security therefor.

"ACCOUNT DEBTOR" means a Person who is obligated under any Account, general
intangible, chattel paper or instrument.

1

"ACQUISITION REDUCING REVOLVING COMMITMENT" means a principal amount equal to
$5,000,000, which principal amount shall decrease by $156,250 on January 31,
April 30, July 31 and October 31 of each year beginning January 31, 2007 (for
example, the principal amount shall be $4,843,750 on January 31, 2007,
$4,687,500 on April 30, 2007 and so on).

"ACQUISITION REDUCING REVOLVING LINE OF CREDIT" means the revolving line of
credit described in Section 2.3 hereof and all renewals, extensions,
modifications, amendments, restatements and substations thereof or therefor.

"ACQUISITION REDUCING REVOLVING NOTE" means a promissory note evidencing the
Acquisition Reducing Revolving Commitment in the form of Exhibit D.

"ADVANCE" means a loan made to Borrower by Lender pursuant to this Agreement
under the Revolving Facilities.

"AFFILIATE" means (a) any officer or director of Borrower, (b) any other Person
that controls, is controlled by or is under common control with Borrower
(whether by contract, equity ownership or otherwise), (c) any Person that
directly or indirectly owns ten percent (10%) or more of any shareholder or
member of Borrower, (d) any Person ten percent (10%) or more of the equity of
which is owned by a shareholder or member of Borrower, and (e) each of Thomas A.
Gart, Kenneth Gart and GSSI LLC, a Colorado limited liability company.

"AGREEMENT" means this Amended and Restated Revolving Credit and Security
Agreement as amended, extended or modified from time to time.

"APPLICABLE MARGIN" means 1.75%.

"AUTHORIZED REPRESENTATIVE" means any of the President, Chief Executive Officer,
Chief Operating Officer, any Vice President or any Manager of the Borrower or,
with respect to financial matters, the Chief Financial Officer, Vice President
of Finance, or any other Person expressly designated by the Manager of the
Borrower as an Authorized Representative of the Borrower.

'''BASE RATE" means, for any day, the rate per annum equal to the sum of the
Prime Rate for such date minus the Applicable Margin. Any change in the Base
Rate due to a change in the Prime Rate shall be effective on the effective date
of such change in the Prime Rate. Lender's internal records of applicable
interest rates shall be determinative in the absence of manifest error.

"BASE RATE ADVANCE" means an Advance that shall accrue interest based upon the
Base Rate.

"BORROWER" has the meaning provided in the introductory paragraph of this
Agreement.

2

"BORROWING BASE" means (a) the amount obtained from the sum of (i) Eligible
Accounts Receivable multiplied by 0.75, (ii) the sum, without duplication, of
(A) Eligible Inventory comprised of Hard Inventory multiplied by 0.75, and (B)
Eligible Inventory comprised of Soft Inventory multiplied by 0.55, and (iii) the
net book value of Rental and Demo Equipment multiplied by 0.55, minus (b) all
outstanding balances under the Revolving Facilities.

"BORROWING BASE CERTIFICATE" means a certificate furnished by Borrower to Lender
in the form attached as Exhibit J.

"BORROWING NOTICE" means a request for an Advance (or a conversion or
continuation of an interest rate) under the Revolving Line of Credit and, if
written, in the form attached as Exhibit I.

"BUSINESS DAY" means, (a) except as expressly provided in clause (b) below, any
day which is not a Saturday, Sunday or a day on which banks in the State are
authorized or obligated by law, executive order or governmental decree to be
closed, and (b) with respect to the selection, funding, interest rate, payment
and Interest Period of any LIBOR Rate Advance, any day which is a business day,
as described in clause (a) above, and on which commercial banks are open for
business in New York, New York.

"CLOSING DATE" means the date on which all Transaction Documents have been
executed and delivered to and accepted by Lender, and all conditions precedent
to funding have been satisfied, including those set forth in Articles VI and
VII.

"COLLATERAL" means collectively all of the property of Borrower subject to the
Security Interest and described in Sections 5.1 and 5.2.

"CONSOLIDATED EBITDA" means, with respect to the Borrower and its Consolidated
Subsidiaries for any twelve-month period (or other applicable period, if
appropriate) ending on the date of computation thereof, the sum of, without
duplication, (a) net income (exclusive of any extraordinary gains or losses),
(b) Consolidated Interest Expense, (c) taxes on income (to be calculated by
multiplying actual income for such period by 0.435), (d) amortization, and (e)
depreciation, all determined on a consolidated basis in accordance with GAAP
(except for calculation of cash taxes on income which shall be calculated as
provided in the foregoing clause

(c)).

"CONSOLIDATED EBITDAR" means, with respect to the Borrower and its Consolidated
Subsidiaries for any twelve-month period (or other applicable period, if
appropriate) ending on the date of computation thereof, the sum of, without
duplication, (a) net income (exclusive of any extraordinary gains or losses),
(b) Consolidated Interest Expense, (c) taxes on income (to be calculated by
multiplying actual income for such period by 0.435), (d) amortization, (e)
depreciation, and (f) store location rent expense, all determined on a
consolidated basis in accordance with GAAP (except for calculation of cash taxes
on income which shall be calculated as provided in the foregoing clause (c)).

3

"CONSOLIDATED INTEREST EXPENSE" means, with respect to any period of computation
thereof, the gross cash interest expense of the Borrower and its Consolidated
Subsidiaries, including without limitation the portion of any payments made in
connection with capital leases allocable to interest expense, all determined on
a consolidated basis in accordance with GAAP.

"CONSOLIDATED LEVERAGE RATIO" means the ratio of Senior Funded Debt to
Consolidated EBITDA.

"CONSOLIDATED SUBSIDIARY" means any corporation, limited liability company,
partnership or other entity of which more than fifty percent (50%) of the voting
power is controlled by Borrower, directly or indirectly, through one or more
intermediaries, whether existing on the date hereof or acquired at any time
hereafter. If Borrower has no Consolidated Subsidiaries, the provisions of this
Agreement relating to Consolidated Subsidiaries shall be inapplicable without
affecting the applicability of such provisions to Borrower alone.

"DAILY RESET LIBOR RATE" means the one-month LIBOR Rate (as defined below, which
includes the 0.875% addition to the base LIBOR rate) in effect and reset each
Business Day, adjusted for any reserve requirement and any subsequent costs
arising from a change in government regulation. Lender's internal records of
applicable interest rates shall be determinative in the absence of manifest
error.

"DAILY RESET LIBOR RATE ADVANCE" means a LIBOR Rate Advance that is to bear
interest at the Daily Reset LIBOR Rate.

"DEBT" means with respect to the Borrower and its Consolidated Subsidiaries (a)
indebtedness for borrowed money or for the deferred purchase price of property
or services including performance bonds or other debt instruments, (b)
obligations as lessee under leases which shall have been or should be, in
accordance with GAAP, recorded as capital leases, and (c) obligations under
direct or indirect guaranties in respect of, and obligations (contingent or
otherwise) to purchase or otherwise acquire, or otherwise assure a creditor
against loss in respect of, indebtedness or obligations of the kinds referred to
in clause (a) or (b) above.

"DEFAULT" means any event or condition which, with the giving or receipt of
notice or lapse of time or both, would constitute an Event of Default hereunder.

"DEFAULT RATE" means with respect to the Revolving Facilities, a rate of
interest per annum which shall be two percent (2%) above the interest rate
effective immediately before any Event of Default, and in any case, the maximum
interest rate permitted by applicable law, if lower.

"DISPOSAL" means the intentional or unintentional abandonment, discharge,
deposit, injection, dumping, spilling, leaking, storing, burning, thermal
destruction, or placing of any Hazardous Substance so that it or any of its
constituents may enter the Environment.

4

"ELIGIBLE ACCOUNTS RECEIVABLE" means all Accounts of Borrower except (a)
Accounts over ninety (90) days past their invoice date, (b) all Accounts of any
Person if fifty percent (50%) or more of such Person's Accounts with Borrower
are over ninety (90) days past their invoice date, (c) employee Accounts, (d)
Affiliate Accounts (except that Accounts of Vail Resorts, Inc. or its Affiliates
will not be ineligible due to being an Affiliate Account), (e) contra Accounts,
(f) customer deposits, (g) Accounts owed by a governmental entity, (h) progress
billings, or (i) foreign Accounts not secured by a letter of credit or foreign
credit insurance in a form acceptable to Lender naming Lender as beneficiary.

"ELIGIBLE INVENTORY" means all Inventory of Borrower as shown on the financial
statements of Borrower (and, if not reflected thereon, as adjusted downward for
shrinkage and determination of the lower of cost or market valuation).

"ENVIRONMENT" means any water including, but not limited to, surface water and
ground water or water vapor; any land including land surface or subsurface;
stream sediments; air; fish; wildlife; plants; and all other natural resources
or environmental media.

"'ENVIRONMENTAL LAWS" means all applicable federal, state, and local
environmental, land use, zoning, health, chemical use, safety and sanitation
laws, statutes, ordinances, regulations, codes, and rules relating to the
protection of the Environment and/or governing the use, storage, treatment,
generation, transportation, processing, handling, production, or disposal of
Hazardous Substances and the policies, guidelines, procedures, interpretations,
decisions, orders, and directives of federal, state, and local governmental
agencies and authorities with respect thereto which have the force of law.

"ENVIRONMENTAL PERMITS" means all licenses, permits, approvals, authorizations,
consents, or registrations required by any applicable Environmental Laws and all
applicable judicial and administrative orders in connection with ownership,
lease, purchase, transfer, closure, use, and/or operation of any property owned,
leased, or operated by Borrower or any Consolidated Subsidiary and/or as may be
required for the storage, treatment, generation, transportation, processing,
handling, production, or disposal of Hazardous Substances.

"ENVIRONMENTAL QUESTIONNAIRE" means a questionnaire and all attachments thereto
concerning (a) activities and conditions affecting the Environment at any
property owned, ].eased or operated by Borrower or any Consolidated Subsidiary,
or (b) the enforcement or possible enforcement of any Environmental Law against
Borrower or any Consolidated Subsidiary.

"ENVIRONMENTAL REPORT" means a written report prepared for Lender by an
environmental consulting or environmental engineering firm.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

"EVENT OF DEFAULT" means an Event of Default or Events of Default as defined in
Article X.

5

"FACILITIES" means the Revolving Facilities.

"'FEDERAL BANKRUPTCY CODE" means Title 11 of the United States Code, entitled
"Bankruptcy," as amended, or any successor federal bankruptcy law.

"FEDERAL FUNDS RATE" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published, the rate as determined by Lender
based on the average of the quotations for such day on such transactions
received by the Lender from three lending federal funds brokers of recognized
national standing selected by the Lender.

"FISCAL QUARTER" means each quarter of the Borrower's Fiscal Year.

"FISCAL YEAR" means the twelve-month fiscal period of the Borrower and its
Consolidated Subsidiaries commencing on August 1 of each calendar year and
ending on July 31 of each calendar year.

"FIXED CHARGE COVERAGE" means Operating Cash Flow divided by Fixed Charges.

"FIXED CHARGES" means, as of any date, the sum, without duplication, of (a)
Consolidated Interest Expense, (b) scheduled principal payments on long term
Debt, (c) scheduled commitment reductions on the Reducing Revolving Commitment
and the Acquisition Reducing Revolving Commitment, (d) store location rent
expense, and (e) current maturities of capital leases of the Borrower for the
preceding twelve (12) month period.

"FUNDING LOSSES" means any actual loss or expense that any Lender reasonably
incurs because (a) Borrower fails or refuses (for any reason whatsoever, other
than a default by the Lender claiming such loss or expense) to take any Advance
or other loan that it has requested under this Agreement, or (b) Borrower pays
any LIBOR Rate Advance or converts any LIBOR Rate Advance to a Base Rate
Advance, in each case, before the last day of the applicable Interest Period.

"GAAP" means generally accepted accounting principles, being those principles of
accounting set forth in pronouncements of the Financial Accounting Standards
Board, the American Institute of Certified Public Accountants, or which have
other substantial authoritative support and are applicable in the circumstances
as of the date of a report, consistently applied during the applicable periods.

"HARD INVENTORY" shall mean Inventory of Borrower consisting of merchandise in
the following categories, Division 0 - rentals services, Division 6 - alpine
hardgoods, Division 7

6

- snowboard hardgoods, Division B - bicycles, Division C - camping, Division G
-- golf, Division M - miscellaneous and Division N - nordic.

"HAZARDOUS SUBSTANCES" means any explosives, radon, radioactive materials,
asbestos, urea formaldehyde foam insulation, polychlorinated biphenyls,
petroleum and petroleum products, methane, hazardous materials, hazardous
wastes, hazardous or toxic substances, and any other material defined as a
hazardous substance in Section 101(14) of the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, 42 U.S.C. Section 9601(14).

"INDEBTEDNESS" means the indebtedness evidenced by the Revolving Notes secured
by the Security Interest described in Article V, together with all other amounts
due, or which may become due, under the Transaction Documents.

"INDEMNIFIED LIABILITIES" has the meaning provided in Section 13.13 of this
Agreement.

"INTEREST PERIOD" means the period of one (1), two (2), three (3) or six (6)
months selected by Borrower for any LIBOR Rate Advance, unless it is a Daily
Reset LIBOR Rate Advance, in which case the interest period shall be one-month,
reset daily. Whenever the last day of an Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
occur on the preceding Business Day.

"INVENTORY" means inventory, as defined in the UCC as in effect as of the date
of this Agreement, other than Rental and Demo Equipment and in any event shall
include returned or repossessed goods.

"LENDER" means U.S. Bank National Association and any successors or assignees of
Lender.

"LETTER OF CREDIT" means a commercial letter of credit issued by Lender pursuant
to Article III hereof for the account of the Borrower in favor of a Person
advancing credit or securing an obligation on behalf of the Borrower. The amount
of any Letter of Credit shall be considered an Advance under the Working Capital
Revolving Facility.

"LETTER OF CREDIT OUTSTANDINGS" means, as of the date of determination, the
aggregate amount available to be drawn under all Letters of Credit plus
Reimbursement Obligations then outstanding.

"LIBOR RATE" means, with respect to the Interest Period selected for any LIBOR
Rate Advance, the LIBOR rate for such Interest Period, quoted by Lender from
Telerate Page 3750 or any successor thereto, which shall be that LIBOR rate in
effect two Business Days prior to the beginning of each Interest Period,
adjusted for any reserve requirement and any subsequent costs arising from a
change in government regulation, such rate to be reset at the beginning of each
succeeding Interest Period, plus (c) 0.875%. If the initial Advances under this
Agreement occur other than on the first day of an Interest Period, the initial
LIBOR Rate shall be that LIBOR rate

7

in effect two Business Days prior to the date of the initial Advances, which
rate plus the percentage described above shall be in effect for the remaining
days of the initial Interest Period; such LIBOR Rate to be reset at the
beginning of each succeeding Interest Period. Lender's internal records of
applicable interest rates shall be determinative in the absence of manifest
error.

"LIBOR RATE ADVANCE" means an Advance that shall accrue interest based upon the
LIBOR Rate for the applicable Interest Period, and includes any Daily Reset
LIBOR Rate Advances.

"LIBOR RESERVE REQUIREMENT" means the percentage (expressed as a decimal
fraction) provided by the Board of Governors of the Federal Reserve System (or
any successor governmental body) on the date of determination for ascertaining
the reserve requirements (including, without limitation, basic, supplemental,
marginal and emergency reserves) under Regulation D with respect to Eurocurrency
fundings, and requirements under any similar or replacement regulations.

"MAINTENANCE CAPEX" means fifty percent (50%) of Borrower and its Consolidated
Subsidiaries total depreciation expense.

"MANAGER" means The Gart Companies, Inc., or any duly appointed successor
manager of Borrower.

"MANAGEMENT AGREEMENT" means that certain Amended and Restated Management
Agreement between Borrower and The Gart Companies, Inc. dated as of May 27,
2003.

"MATERIAL ADVERSE EFFECT" means a material adverse effect on (a) the business,
properties, operations or condition, financial or otherwise, of the Borrower and
its Consolidated Subsidiaries, taken as a whole, (b) the ability of the Borrower
and its Consolidated Subsidiaries taken as a whole to pay or perform its
respective obligations, liabilities and indebtedness under the Transaction
Documents as such payment or performance becomes due in accordance with the
terms thereof, or (c) the rights, powers and remedies of the Lender or any
Lender under any Transaction Document or the validity, legality or
enforceability thereof

"NEGATIVE PLEDGE AGREEMENT" means that certain negative pledge agreement entered
into by Borrower's members in connection with the Original Credit Agreement.

"NOTES" means all Revolving Notes.

"OPERATING CASH FLOW" means Consolidated EBITDAR less all distributions
(including Preferred Payments and Tax Distributions) less Maintenance CAPEX, all
determined for the preceding twelve-month period, on a consolidated basis in
accordance with GAAP.

8

"'OPERATING AGREEMENT" means the Amended and Restated Operating Agreement of
Borrower dated as of May 27, 2003.

"PENSION EVENT" means, with respect to any Pension Plan, the occurrence of (a)
any nonexempt prohibited transaction described in Section 406 of ERISA or in
Section 4975 of the Internal Revenue Code; (b) any Reportable Event for which
there is no regulatory waiver; (c) any complete or partial withdrawal, or
proposed complete or partial withdrawal, of Borrower or any Consolidated
Subsidiary from such Pension Plan; (d) any complete or partial termination, or
proposed complete or partial termination, of such Pension Plan; or (e) any
accumulated funding deficiency (whether or not waived), as defined in Section
302 of ERISA or in Section 412 of the Internal Revenue Code.

"PENSION PLAN" means any pension plan, as defined in Section 3(2) of ERISA,
which is a multi-employer plan or a single employer plan, as defined in Section
4001 of ERISA, and subject to Title IV of ERISA and which is (a) a plan
maintained by Borrower or any Consolidated Subsidiary for employees or former
employees of Borrower or of any Consolidated Subsidiary; (b) a plan to which
Borrower or any Consolidated Subsidiary contributes or is required to
contribute; (c) a plan to which Borrower or any Consolidated Subsidiary was
required to make contributions at any time during the five (5) calendar years
preceding the date of this Agreement; or (d) any other plan with respect to
which Borrower or any Consolidated Subsidiary has incurred or may incur
liability, including, without limitation, contingent liability, under Title IV
of ERISA either to such plan or to the Pension Benefit Guaranty Corporation. For
purposes of this definition and the definition of Pension Event, Borrower shall
include any trade or business (whether or not incorporated) which, together with
Borrower or any Consolidated Subsidiary, is deemed to be a "single employer"
within the meaning of Section 4001(b)(1) of ERISA.

"PERSON" means an individual, partnership, organization, or entity.

"PREFERRED PAYMENTS" means amounts to be paid to GSSI LLC, a member of Borrower,
pursuant to the Operating Agreement of Borrower in an amount not to exceed
$194,500 in Fiscal Year 2005 and none thereafter.

"PRIME RATE" means the rate of interest from time to time publicly announced by
the Lender as its "prime rate". The Lender or Lender may lend to its customers
at rates that are at, above or below the Prime Rate. For purposes of determining
any interest rate hereunder or under any other Transaction Document that is
based on the Prime Rate, such interest rate shall change as and when the Prime
Rate changes.

"REDUCING REVOLVING COMMITMENT" means a principal amount equal to $10,000,000,
which principal amount shall decrease by $312,500 on January 31, April 30, July
31 and October 31 of each year beginning January 31, 2006 (for example, the
principal amount shall be $9,687,500 on January 31, 2006, $9,375,000 on April
30, 2006 and so on).

9

"REDUCING REVOLVING LINE OF CREDIT" means the revolving line of credit described
in Section 2.2 hereof and all renewals, extensions, modifications, amendments,
restatements and substitutions thereof or therefor.

"REDUCING REVOLVING NOTE" means a promissory note evidencing the Reducing
Revolving Commitment in the form of Exhibit C.

"REIMBURSEMENT OBLIGATION" shall mean, at any time, the obligation of the
Borrower with respect to any Letter of Credit to reimburse the Lender for
amounts theretofore paid by Lender pursuant to a drawing under such Letter of
Credit.

"RELEASE" means "release," as defined in Section 101(22) of the Comprehensive,
Environmental Response, Compensation and Liability Act of 1980, 42 U.S.C.
Section 9601(22), and the regulations promulgated thereunder.

"RENTAL AND DEMO EQUIPMENT" means all equipment (including ski equipment,
snowboard equipment, bicycles) either rented by Borrower to customers or used as
demonstrator equipment.

"REPORTABLE EVENT" means any event described in Section 4043(b) of ERISA or in
regulations issued thereunder with regard to a Pension Plan.

"RESTRICTED PAYMENT" means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock or securities of
Borrower or any securities of its Consolidated Subsidiaries (other than those
payable or distributable solely to the Borrower or a Consolidated Subsidiary of
the Borrower) now or hereafter outstanding, except a dividend payable solely in
shares of class of stock or securities to the holders of that class; (b) any
redemption, conversion, exchange, retirement or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares of any class of
stock or securities of Borrower or of any of its Consolidated Subsidiaries
(other than those payable or distributable solely to the Borrower) now or
hereafter outstanding; (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of stock of Borrower or of its Consolidated Subsidiaries now
or hereafter outstanding; and (d) any issuance and sale of securities of any
Consolidated Subsidiary of the Borrower (or any option, warrant or right to
acquire such stock) other than to the Borrower.

"REVOLVING CREDIT MATURITY DATE" means September 22, 2010.

"REVOLVING CREDIT OUTSTANDINGS" means, as of any date of determination, the
aggregate principal amount of all Revolving Loans then outstanding or of any
specifically referenced Revolving Facility or Revolving Facilities.

"REVOLVING FACILITIES" has the meaning provided in the Recitals to this

Agreement.

10

"'REVOLVING LOANS" means any borrowing pursuant to an Advance under any
Revolving Facility.

"REVOLVING NOTES" means the Working Capital Revolving Note, the Reducing
Revolving Note and the Acquisition Reducing Revolving Note.

"SCHEDULE" means any schedule executed in connection with, and which is a part
of, this Agreement.

"SECURITY INTEREST" means the security interest granted to Lender by Borrower as
described in Article V.

"SENIOR FUNDED DEBT" means (a) Total Funded Debt minus (b) any Debt subordinated
to Lender in writing.

"'SOFT INVENTORY" shall mean Inventory of Borrower other than Hard Inventory,
consisting of merchandise in the following categories, Division 1 - alpine
clothing, Division 2 - snowboard clothing, Division 3 - casual clothing,
Division 4 - lifestyle, Division 5 - logo clothing, Division 6 - alpine
accessories, Division 7 - snowboard accessories and Division F - footwear.

"'STATE" means the state of Colorado.

"'TAX DISTRIBUTIONS" means distributions in an amount equal to the net taxable
income allocated to members of Borrower multiplied by the highest federal and
state (California or Colorado, as applicable) income tax rates payable by an
individual with respect to such income.

"THIRD PARTY" means any Person who has executed and delivered, or who in the
future may execute and deliver, to Lender any agreement, instrument, or
document, pursuant to which such Person has guaranteed to Lender the payment of
the Indebtedness or has granted Lender a security interest in or lien on some or
all of such Person's real or personal property to secure the payment of the
Indebtedness.

"TOTAL FUNDED DEBT" means the sum of (a) all Debt and (b) the present value,
calculated with a discount rate of five percent (5%), of all basic rental
obligations of Borrower under any synthetic lease, without duplication.

"TOTAL LETTER OF CREDIT COMMITMENT" means an amount not to exceed $500,000.

"TRANSACTION DOCUMENTS" means this Agreement, the Notes and all other agreements
and documents, including, without limitation, collateral documents, letter of
credit agreements, notes, acceptance credit agreements, security agreements,
pledges, guaranties, mortgages, title insurance, assignments, and subordination
agreements now or hereafter required to be executed by Borrower or any Third
Party.

11

"UCC" means the uniform commercial code as in effect in the State.

"WORKING CAPITAL REVOLVING COMMITMENT" means a principal amount equal to
$18,000,000.

"WORKING CAPITAL REVOLVING LINE OF CREDIT" means the revolving line of credit
described in Section 2.1 hereof and all renewals, extensions, modifications,
amendments, restatements and substitutions thereof or therefor.

"WORKING CAPITAL REVOLVING NOTE" means a promissory note evidencing the Working
Capital Revolving Commitment in the form of Exhibit B.

1.2 SINGULARS AND PLURALS; INTERPRETIVE PROVISIONS.

Unless the context otherwise requires, words in the singular include the plural,
and in the plural include the singular. The word "including" means including
without limitation, and is used for illustrative purposes rather than limiting
purposes.

1.3 UCC DEFINITIONS.

Unless otherwise defined in Section 1.1 or elsewhere in this Agreement,
capitalized words shall have the meanings set forth in the UCC as of the date of
this Agreement.

ARTICLE II
AMOUNTS AND TERMS OF LOANS

2.1 WORKING CAPITAL REVOLVING LINE OF CREDIT.

 a. Amount. Subject to the other terms and conditions set forth in this
    Agreement, and as evidenced by the Working Capital Revolving Note, the
    Lender agrees to make available to Borrower, until the Revolving Credit
    Maturity Date, Advances under the Working Capital Revolving Line of Credit
    in an aggregate amount outstanding at any time not to exceed the lesser of
    the Working Capital Revolving Credit Commitment and the Borrowing Base.
 b. Commitment. Subject to the terms and conditions of this Agreement, Lender
    agrees to make Advances to the Borrower under the Working Capital Revolving
    Line of Credit from time to time from the Closing Date until the Revolving
    Credit Maturity Date. Such Advances shall be made as to the total borrowing
    requested by the Borrower up to but not exceeding the Working Capital
    Revolving Credit Commitment; provided, however, that the Lender shall have
    no obligation to make any such Advance (i) so long as any Default or an
    Event of Default has occurred and is continuing or (ii) if Lender has
    accelerated the maturity of any of the Notes as a result of an Event of
    Default; provided, further, that immediately after giving effect to each
    such Advance, the amount of Revolving Credit Outstandings under the Working
    Capital Revolving Line of Credit plus Letter of Credit Outstandings shall
    not exceed the Working Capital Revolving Credit Commitment or the Borrowing
    Base, whichever is less.

12

(i) Expiration of Working Capital Revolving Line of Credit upon Revolvii g
Credit Maturity Date. The term of the Working Capital Revolving Line of Credit
will expire and all principal and interest amounts owed to Lender under the
Working Capital Revolving Line of Credit shall be immediately due and payable on
the Revolving Credit Maturity Date, and Lender shall have no further obligation
with respect thereto after such date.

(c) Advances.

 i.   Requests for Base Rate Advance. Any request by an Authorized
      Representative of the Borrower for a Base Rate Advance under the Working
      Capital Revolving Line of Credit shall be by a written Borrowing Notice or
      by telephone (if given by telephone, such request must be followed by a
      written Borrowing Notice within twenty-four (24) hours thereof) and must
      be given on behalf of the Borrower so as to be received by the Lender not
      later than 1:00 P.M. (Denver, Colorado time) on the requested date of
      Advance.
 ii.  Requests for LIBOR Rate Advance. Any request by an Authorized
      Representative of the Borrower for a LIBOR Rate Advance or continuation of
      a LIBOR Rate Advance or conversion of a Base Rate Advance into a LIBOR
      Rate Advance under the Working Capital Revolving Line of Credit shall be
      by a written Borrowing Notice or by telephone (if given by telephone, such
      request must be followed by a written Borrowing Notice within twenty-four
      (24) hours thereof) and must be given on behalf of Borrower so as to be
      received by the Lender no later than 1:00 P.M. (Denver, Colorado time) on
      the third Business Day prior to the requested date of disbursement,
      continuation or conversion.
 iii. Daily Reset LIBOR Rate. Unless Borrower provides specific instructions
      pursuant to a Borrowing Notice under the Working Capital Revolving Line of
      Credit otherwise, each Advance under the Working Capital Revolving Line of
      Credit shall be a Daily Reset LIBOR Rate Advance.
 iv.  General. Each request for an Advance under the Working Capital Revolving
      Line of Credit shall be irrevocable and shall be deemed a representation
      by the Borrower that on the requested date of such Advance and after
      giving effect to the requested Revolving Loans the applicable conditions
      specified in Article VII have been and will be satisfied. Each request for
      an Advance under the Working Capital Revolving Line of Credit shall
      specify (A) the requested date of Advance, (B) the aggregate amount of the
      Advance to be made on such date which shall be in the minimum amounts set
      forth in Section 2.1(d), if any, (C) subject to Section 2.1(c)(iii),
      whether the Advance is to be funded as a Base Rate Advance, a Daily Reset
      LIBOR Rate Advance or a LIBOR Rate Advance, and (D) in the case of a LIBOR
      Rate Advance (other than a Daily Reset LIBOR Rate Advance), the initial
      Interest Period applicable thereto (in no event shall Borrower request (or
      Lender allow) an Interest Period that exceeds the Revolving Credit
      Maturity Date). The Lender may rely on any telephone request for Revolving
      Loans hereunder which it believes in good faith to be genuine; and the
      Borrower hereby waives the right to dispute the Lender's record of the
      terms of such telephone request. Lender shall be entitled to honor any
      request for an Advance that it reasonably believes to be genuine, whether
      or not the Person making the request is named as an Authorized
      Representative in any resolution or instruction furnished to Lender by
      Borrower. With respect to each request for a LIBOR Rate Advance or a
      conversion of a Base Rate Advance to a LIBOR Rate Advance,

13

Borrower shall indemnify Lender against any reasonable loss or expense incurred
by Lender as a result of any failure by Borrower to consummate such disbursement
or conversion, including, without limitation, any reasonable loss (including
loss from anticipated profits) or any reasonable expense incurred by reason of
liquidation or reemployment of Lender's deposits or other monies to fund any
disbursement or conversion in connection with such LIBOR Rate Advance. A
certificate as to the amount of such loss or expense submitted by Lender to
Borrower shall be conclusive and binding for all purposes, absent manifest
error.

(v) Funding from Lender. On the date of the requested Advance, Lender will make
available to the Borrower in immediately available funds not later than 3:00
P.M. (Denver, Colorado time) on the requested date of Advance the amount of the
requested Advance.

 a. Frequency and Amount of Borrowings. Until the Business Day next preceding
    the Revolving Credit Maturity Date (or thirty (30) Business Days next
    preceding the Revolving Credit Maturity Date for a LIBOR Rate Advance),
    Borrower may seek a disbursement under the Working Capital Revolving Line of
    Credit at any time and from time to time and in any amount; provided,
    however, that any request for a LIBOR Rate Advance (other than a Daily Reset
    LIBOR Rate Advance for which no minimum applies) must be in the minimum
    principal amount of $500,000 and in multiples of $50,000 above the minimum
    principal amount.
 b. Repayment of Principal. Borrower promises to pay to Lender the outstanding
    principal of Advances under the Working Capital Revolving Line of Credit in
    full upon the earlier to occur of (i) termination of this Agreement, (ii)
    acceleration of the time for payment of the Indebtedness pursuant to this
    Agreement or (iii) the Revolving Credit Maturity Date. Subject to the
    provisions of this Agreement, any amounts borrowed under the Working Capital
    Revolving Line of Credit may be voluntarily prepaid and any amounts so
    prepaid may be reborrovved, up to the amount available under Section 2.1(b)
    above at the time of such borrowing, until the Business Day next preceding
    the Revolving Credit Maturity Date (or thirty (30) Business Days next
    preceding the Revolving Credit Maturity Date for a LIBOR Rate Advance).
    Borrower shall notify Lender by 1:00 p.m. on the Business Day preceding the
    Business Day (or three (3) Business Days preceding such date for a LIBOR
    Rate Advance) of any prepayment of any amounts under the Working Capital
    Revolving Line of Credit.
 c. Overadvances. During the term of the Revolving Facility, Borrower shall pay
    to Lender such amounts as are necessary so that the sum of the outstanding
    principal balance of the Revolving Credit Outstandings under the Working
    Capital Revolving Line of Credit and the Letter of Credit Outstandings in
    the aggregate at any time does not exceed the Working Capital Revolving
    Credit Commitment at such time or the Borrowing Base. Borrower shall pay
    such amounts within two (2) Business Days after the earlier of demand by
    Lender and the date Borrower learns of any such excess.
 d. Continuation and Conversion of Interest Rate. If no Borrowing Notice has
    been submitted to Lender not less than three (3) Business Days prior to the
    end of any Interest Period on a LIBOR Rate Advance (which shall set forth
    the new Interest Period or state that the LIBOR Rate Advance is being
    converted to a Base Rate Advance), the LIBOR Rate Advance then maturing
    shall be automatically continued at the then current LIBOR Rate for an
    additional Interest Period equal to the expired Interest Period; provided,
    however, that if the Revolving

14

Credit Maturity Date would fall within such subsequent Interest Period or such
Interest Period is not available for any other reason, the LIBOR Rate Advance
then maturing shall be automatically converted to a Base Rate Advance. At any
time prior to the Revolving Credit Maturity Date, Borrower may request to
convert a Base Rate Advance to a LIBOR Rate Advance upon submission of a
Borrowing Notice to Lender at least three (3) Business Days prior to the
effectiveness of such conversion.

(h) Reductions. The Borrower shall, by notice from an Authorized Representative,
have the right from time to time upon not less than three (3) Business Days'
written notice to the Lender, effective upon receipt, to reduce the Working
Capital Revolving Credit Commitment. Each such reduction shall be in the
aggregate amount of the lesser of (x) at least $5„000,000 or (y) the entire
remaining Working Capital Revolving Credit Commitment, and shall permanently
reduce the Working Capital Revolving Credit Commitment. Each reduction of the
Working Capital Revolving Credit Commitment shall be accompanied by payment to
the extent that the principal amount of Revolving Credit Outstandings under the
Working Capital Line of Credit plus Letter of Credit Outstandings exceeds the
lesser of the Working Capital Revolving Credit Commitment as reduced under this
Section 2.1(h) or the Borrowing Base.

2.2 REDUCING REVOLVING LINE OF CREDIT.

 a. Amount. Subject to the other terms and conditions set forth in this
    Agreement, and as evidenced by the Reducing Revolving Note, the Lender
    agrees to make available to Borrower, until the Revolving Credit Maturity
    Date, Advances under the Reducing Revolving Line of Credit in an aggregate
    amount outstanding at any time not to exceed the lesser of the Reducing
    Revolving Credit Commitment and the Borrowing Base.
 b. Commitment. Subject to the terms and conditions of this Agreement, Lender
    agrees to make Advances to the Borrower under the Reducing Revolving Line of
    Credit from time to time from the Closing Date until the Revolving Credit
    Maturity Date. Such Advances shall be made as to the total borrowing
    requested by the Borrower up to but not exceeding the Reducing Revolving
    Credit Commitment; provided, however, that the Lender shall have no
    obligation to make any such Advance (i) so long as any Default or an Event
    of Default has occurred and is continuing or (ii) if Lender has accelerated
    the maturity of any of the Notes as a result of an Event of Default;
    provided, further, that immediately after giving effect to each such
    Advance, the amount of Revolving Credit Outstandings under the Reducing
    Revolving Line of Credit shall not exceed the Reducing Revolving Credit
    Commitment or the Borrowing Base, whichever is less.

(i) Expiration of Reducing Revolving Line of Credit upon Revolving Credit
Maturity Date. The term of the Reducing Revolving Line of Credit will expire and
all principal and interest amounts owed to Lender under the Reducing Revolving
Line of Credit shall be immediately due and payable on the Revolving Credit
Maturity Date, and Lender shall have no further obligation with respect thereto
after such date.

15

(c) Advances.

 i.   Requests for Base Rate Advance. Any request by an Authorized
      Representative of the Borrower for a Base Rate Advance under the Reducing
      Revolving Line of Credit shall be by a written Borrowing Notice or by
      telephone (if given by telephone, such request must be followed by a
      written Borrowing Notice within twenty-four (24) hours thereof) and must
      be given on behalf of the Borrower so as to be received by the Lender not
      later than 1:00 P.M. (Denver, Colorado time) on the requested date of
      Advance.
 ii.  Requests for LIBOR Rate Advance. Any request by an Authorized
      Representative of the Borrower for a LIBOR Rate Advance or continuation of
      a LIBOR Rate Advance or conversion of a Base Rate Advance into a LIBOR
      Rate Advance under the Reducing Revolving Line of Credit shall be by a
      written Borrowing Notice or by telephone (if given by telephone, such
      request must be followed by a written Borrowing Notice within twenty-four
      (24) hours thereof) and must be given on behalf of Borrower so as to be
      received by the Lender no later than 1:00 P.M. (Denver, Colorado time) on
      the third Business Day prior to the requested date of disbursement,
      continuation or conversion.
 iii. Daily Reset LIBOR Rate. Unless Borrower provides specific instructions
      pursuant to a Borrowing Notice under the Reducing Revolving Line of Credit
      otherwise, each Advance under the Reducing Revolving Line of Credit shall
      be a Daily Reset LIBOR Rate Advance.
 iv.  General. Each request for an Advance under the Reducing Revolving Line of
      Credit shall be irrevocable and shall be deemed a representation by the
      Borrower that on the requested date of such Advance and after giving
      effect to the requested Revolving Loans the applicable conditions
      specified in Article VII have been and will be satisfied. Each request for
      an Advance under the Reducing Revolving Line of Credit shall specify (A)
      the requested date of Advance, (B) the aggregate amount of the Advance to
      be made on such date which shall be in the minimum amounts set forth in
      Section 2.2(d), if any, (C) subject to Section 2.2(c)(iii), whether the
      Advance is to be funded as a Base Rate Advance, a Daily LIBOR Rate Advance
      or a LIBOR Rate Advance, and (D) in the case of a LIBOR Rate Advance
      (other than a Daily Reset LIBOR Rate Advance), the initial Interest Period
      applicable thereto (in no event shall Borrower request (or Lender allow)
      an Interest Period that exceeds the Revolving Credit Maturity Date). The
      Lender may rely on any telephone request for Revolving Loans hereunder
      which it believes in good faith to be genuine; and the Borrower hereby
      waives the right to dispute the Lender's record of the terms of such
      telephone request. Lender shall be entitled to honor any request for an
      Advance that it reasonably believes to be genuine, whether or not the
      Person making the request is named as an Authorized Representative in any
      resolution or instruction furnished to Lender by Borrower. With respect to
      each request for a LIBOR Rate Advance or a conversion of a Base Rate
      Advance to a LIBOR Rate Advance, Borrower shall indemnify Lender against
      any reasonable loss or expense incurred by Lender as a result of any
      failure by Borrower to consummate such disbursement or conversion,
      including, without limitation, any reasonable loss (including loss from
      anticipated profits) or any reasonable expense incurred by reason of
      liquidation or reemployment of Lender's deposits or other monies to fund
      any disbursement or conversion in connection with such LIBOR Rate Advance.
      A

16

certificate as to the amount of such loss or expense submitted by Lender to
Borrower shall be conclusive and binding for all purposes, absent manifest
error.

(v) Funding from Lender. On the date of the requested Advance, Lender will make
available to the Borrower in immediately available funds not later than 3:00
P.M. (Denver, Colorado time) on the requested date of Advance the amount of the
requested Advance.

 a. Frequency and Amount of Borrowings. Until the Business Day next preceding
    the Revolving Credit Maturity Date (or thirty (30) Business Days next
    preceding the Revolving Credit Maturity Date for a LIBOR Rate Advance),
    Borrower may seek a disbursement under the Reducing Revolving Line of Credit
    at any time and from time to time and in any amount; provided, however, that
    any request for a LIBOR Rate Advance must be in the minimum principal amount
    of $500,000 and in multiples of $50,000 above the minimum principal amount.
 b. Repayment of Principal. Borrower promises to pay to Lender the outstanding
    principal of Advances under the Reducing Revolving Line of Credit in fu11
    upon the earlier to occur of (i) termination of this Agreement, (ii)
    acceleration of the time for payment of the Indebtedness pursuant to this
    Agreement or (iii) the Revolving Credit Maturity Date. Subject to the
    provisions of this Agreement, any amounts borrowed under the Reducing
    Revolving Line of Credit may be voluntarily prepaid and any amounts so
    prepaid may be reborrowed, up to the amount available under Section 2.2(b)
    above at the time of such borrowing, until the Business Day next preceding
    the Revolving Credit Maturity Date (or thirty (30) Business Days next
    preceding the Revolving Credit Maturity Date for a LIBOR Rate Advance).
    Borrower shall notify Lender by 1:00 p.m. on the Business Day preceding the
    Business Day (or three (3) Business Days preceding such date for a LIBOR
    Rate Advance) of any prepayment of any amounts under the Reducing Revolving
    Line of Credit.
 c. Overadvances. During the term of the Revolving Facility, Borrower shall pay
    to Lender such amounts as are necessary so that the sum of the outstanding
    principal balance of the Working Capital Revolving Credit Outstandings under
    the Reducing Revolving Line of Credit at any time does not exceed the
    Reducing Revolving Credit Commitment at such time (including any
    overadvances resulting from the scheduled reductions in the Reducing
    Revolving Credit Commitment) or the Borrowing Base. Borrower shall pay such
    amounts within two (2) Business Days after the earlier of demand by Lender
    and the date Borrower learns of any such excess.
 d. Continuation and Conversion of Interest Rate. If no Borrowing Notice has
    been submitted to Lender not less than three (3) Business Days prior to the
    end of any Interest Period on a LIBOR Rate Advance (which shall set forth
    the new Interest Period or state that the LIBOR Rate Advance is being
    converted to a Base Rate Advance), the LIBOR Rate Advance then maturing
    shall be automatically continued at the then current LIBOR Rate for an
    additional Interest Period equal to the expired Interest Period; provided,
    however, that if the Revolving Credit Maturity Date would fall within such
    subsequent Interest Period or such Interest Period is not available for any
    other reason, the LIBOR Rate Advance then maturing shall be automatically
    converted to a Base Rate Advance. At any time prior to the Revolving Credit
    Maturity Date, Borrower may request to convert a Base Rate Advance to a
    LIBOR Rate Advance

17

upon submission of a Borrowing Notice to Lender at least three (3) Business Days
prior to the effectiveness of such conversion.

(h) Reductions. The Borrower shall, by notice from an Authorized Representative,
have the right from time to time upon not less than three (3) Business Days'
written notice to the Lender, effective upon receipt, to reduce the Reducing
Revolving Credit Commitment. Each such reduction shall be in the aggregate
amount of the lesser of (x) at least $5,000,000 or (y) the entire remaining
Reducing Revolving Credit Commitment, and shall permanently reduce the Reducing
Revolving Credit Commitment. Each reduction of the Reducing Revolving Credit
Commitment shall be accompanied by payment to the extent that the principal
amount of Revolving Credit Outstandings under the Reducing Revolving Line of
Credit exceeds the lesser of the Reducing Revolving Credit Commitment as reduced
under this Section 2.2(h) or the Borrowing Base.

2.3 ACQUISITION REDUCING REVOLVING LINE OF CREDIT.

 a. Amount. Subject to the other terms and conditions set forth in this
    Agreement, and as evidenced the Acquisition Reducing Revolving Note the
    Lender agrees to make available to Borrower, until the Revolving Credit
    Maturity Date, Advances in an aggregate amount outstanding at any time not
    to exceed the lesser of the Acquisition Reducing Revolving Credit Commitment
    and the Borrowing Base.
 b. Commitment. Subject to the terms and conditions of this Agreement, Lender
    agrees to make Advances to the Borrower under the Acquisition Reducing
    Revolving Credit Commitment from time to time from the Closing Date until
    the Revolving Credit Maturity Date for the sole purpose of funding
    acquisitions by Borrower approved by Lender. Such Advances shall be made as
    to the total borrowing requested by the Borrower up to but not exceeding the
    Acquisition Reducing Revolving Credit Commitment; provided, however, that
    the Lender shall have no obligation to make any such Advance (i) so long as
    any Default or an Event of Default has occurred and is continuing or (ii) if
    Lender has accelerated the maturity of any of the Notes as a result of an
    Event of Default; provided, further, that immediately after giving effect to
    each such Advance, the amount of Revolving Credit Outstandings under the
    Acquisition Reducing Revolving Line of Credit shall not exceed the
    Acquisition Revolving Credit Commitment or the Borrowing Base, whichever is
    less.

 c. (i) Expiration of Acquisition Reducing Revolving Line of Credit upon
    Revolving Credit Maturity Date. The term of the Acquisition Reducing
    Revolving Line of Credit will expire and all principal and interest amounts
    owed to Lender under the Acquisition Reducing Revolving Line of Credit shall
    be immediately due and payable on the Revolving Credit Maturity Date, and
    Lender shall have no further obligation with respect thereto after such
    date.

 d. Advances.

(i) Requests for Base Rate Advance. Any request by an Authorized Representative
of the Borrower for a Base Rate Advance under the Acquisition Reducing Revolving
Line of Credit shall be by a written Borrowing Notice or by telephone (if given
by

18

telephone, such request must be followed by a written Borrowing Notice within
twenty-four (24) hours thereof) and must be given on behalf of the Borrower so
as to be received by the Lender not later than 1:00 P.M. (Denver, Colorado time)
on the requested date of Advance.

 i.   Requests for LIBOR Rate Advance. Any request by an Authorized
      Representative of the Borrower for a LIBOR Rate Advance or continuation of
      a LIBOR Rate Advance or conversion of a Base Rate Advance into a LIBOR
      Rate Advance under the Acquisition Reducing Revolving Line of Credit shall
      be by a written Borrowing Notice or by telephone (if given by telephone,
      such request must be followed by a written Borrowing Notice within
      twenty-four (24) hours thereof) and must be given on behalf of Borrower so
      as to be received by the Lender no later than 1:00 P.M. (Denver, Colorado
      time) on the third Business Day prior to the requested date of
      disbursement, continuation or conversion.
 ii.  Daily Reset LIBOR Rate. Unless Borrower provides specific instructions
      pursuant to a Borrowing Notice under the Acquisition Reducing Revolving
      Line of Credit otherwise, each Advance under the Acquisition Reducing
      Revolving Line of Credit shall be a Daily Reset LIBOR Rate Advance.
 iii. General. Each request for an Advance under the Acquisition Reducing
      Revolving Line of Credit shall be irrevocable and shall be deemed a
      representation by the Borrower that on the requested date of such Advance
      and after giving effect to the requested Revolving Loans the applicable
      conditions specified in Article VII have been and will be satisfied. Each
      request for an Advance under the Acquisition Reducing Revolving Line of
      Credit shall specify (A) the requested date of Advance, (B) the aggregate
      amount of the Advance to be made on such date which shall be in the
      minimum amounts set forth in Section 2.3(d), if any, (C) subject to
      Section 2.3(c)(iii), whether the Advance is to be funded as a Base Rate
      Advance, a Daily Reset LIBOR Rate Advance or a LIBOR Rate Advance, and (D)
      in the case of a LIBOR Rate Advance (other than a Daily Reset LIBOR Rate
      Advance), the initial Interest Period applicable thereto (in no event
      shall Borrower request (or Lender allow) an Interest Period that exceeds
      the Revolving Credit Maturity Date). The Lender may rely on any telephone
      request for Revolving Loans hereunder which it believes in good faith to
      be genuine; and the Borrower hereby waives the right to dispute the
      Lender's record of the terms of such telephone request. Lender shall be
      entitled to honor any request for an Advance that it reasonably believes
      to be genuine, whether or not the Person making the request is named as an
      Authorized Representative in any resolution or instruction furnished to
      Lender by Borrower. With respect to each request for a LIBOR Rate Advance
      or a conversion of a Base Rate Advance to a LIBOR Rate Advance, Borrower
      shall indemnify Lender against any reasonable loss or expense incurred by
      Lender as a result of any failure by Borrower to consummate such
      disbursement or conversion, including, without limitation, any reasonable
      loss (including loss from anticipated profits) or any reasonable expense
      incurred by reason of liquidation or reemployment of Lender's deposits or
      other monies to fund any disbursement or conversion in connection with
      such LIBOR Rate Advance. A certificate as to the amount of such loss or
      expense submitted by Lender to Borrower shall be conclusive and binding
      for all purposes, absent manifest error.
 iv.  Funding from Lender. On the date of the requested Advance, Lender will
      make available to the Borrower in immediately available funds not later
      than 3:00 P.M. (Denver, Colorado time) on the requested date of Advance
      the amount of the requested Advance.

19

 a. Frequency and Amount of Borrowings. Until the Business Day next preceding
    the Revolving Credit Maturity Date (or thirty (30) Business Days next
    preceding the Revolving Credit Maturity Date for a LIBOR Rate Advance),
    Borrower may seek a disbursement under the Acquisition Reducing Revolving
    Line of Credit at any time and from time to time and in any amount;
    provided, however, that any request for a LIBOR Rate Advance must be in the
    minimum principal amount of $500,000 and in multiples of $50,000 above the
    minimum principal amount.
 b. Repayment of Principal. Borrower promises to pay to Lender the outstanding
    principal of Advances under the Acquisition Reducing Revolving Line of
    Credit in full upon the earlier to occur of (i) termination of this
    Agreement, (ii) acceleration of the time for payment of the Indebtedness
    pursuant to this Agreement or (iii) the Revolving Credit Maturity Date.
    Subject to the provisions of this Agreement, any amounts borrowed under the
    Acquisition Reducing Revolving Line of Credit may be voluntarily prepaid and
    any amounts so prepaid may be reborrowed, up to the amount available under
    Section 2.3(b) above at the time of such borrowing, until the Business Day
    next preceding the Revolving Credit Maturity Date (or thirty (30) Business
    Days next preceding the Revolving Credit Maturity Date for a LIBOR Rate
    Advance). Borrower shall notify Lender by 1:00 p.m. on the Business Day
    preceding the Business Day (or three (3) Business Days preceding such date
    for a LIBOR Rate Advance) of any prepayment of any amounts under the
    Acquisition Reducing Revolving Line of Credit.
 c. Overadvances. During the term of the Revolving Facility, Borrower shall pay
    to Lender such amounts as are necessary so that the outstanding principal
    balance of the Revolving Credit Outstandings under the Acquisition Reducing
    Revolving Line of Credit at any time does not exceed the Acquisition
    Reducing Revolving Credit Commitment at such time (including any
    overadvances resulting from the scheduled reductions in the Acquisition
    Reducing Revolving Credit Commitment) or the Borrowing Base. Borrower shall
    pay such amounts within two (2) Business Days after the earlier of demand by
    Lender and the date Borrower learns of any such excess.
 d. Continuation and Conversion of Interest Rate. If no Borrowing Notice has
    been submitted to Lender not less than three (3) Business Days prior to the
    end of any Interest Period on a LIBOR Rate Advance (which shall set forth
    the new Interest Period or state that the LIBOR Rate Advance is being
    converted to a Base Rate Advance), the LIBOR Rate Advance then maturing
    shall be automatically continued at the then current LIBOR Rate for an
    additional Interest Period equal to the expired Interest Period; provided,
    however, that if the Revolving Credit Maturity Date would fall within such
    subsequent Interest Period or such Interest Period is not available for any
    other reason, the LIBOR Rate Advance then maturing shall be automatically
    converted to a Base Rate Advance. At any time prior to the Revolving Credit
    Maturity Date, Borrower may request to convert a Base Rate Advance to a
    LIBOR Rate Advance upon submission of a Borrowing Notice to Lender at least
    three (3) Business Days prior to the effectiveness of such conversion.
 e. Reductions. The Borrower shall, by notice from an Authorized Representative,
    have the right from time to time upon not less than three (3) Business Days'
    written notice to the Lender, effective upon receipt, to reduce the
    Acquisition Reducing Revolving Credit Commitment. Each such reduction shall
    be in the aggregate amount of the

20

lesser of (x) at least $5,000,000 or (y) the entire remaining Acquisition
Reducing Revolving Credit Commitment, and shall permanently reduce the
Acquisition Reducing Revolving Credit Commitment. Each reduction of the
Acquisition Reducing Revolving Credit Commitment shall be accompanied by payment
to the extent that the principal amount of Acquisition Reducing Revolving Credit
Outstandings exceeds the lesser of the Acquisition Reducing Revolving Credit
Commitment as reduced under this Section 2.3(h) or the Borrowing Base.

2.4 INTEREST RATE SWAPS.

In the event Borrower desires to enter into any interest rate swaps, Lender and
Borrower shall negotiate the terms of such interest rate swaps in accordance
with Lender's standard terms and conditions for such interest rate swaps;
provided that the determination as to whether to enter into or facilitate the
entering into any such interest rate swaps shall be in the sole discretion of
Lender.

ARTICLE III LETTERS OF CREDIT

3.1 AMOUNT.

As part of the Working Capital Revolving Line of Credit, Borrower may, subject
to the terms and conditions of this Agreement, request Letters of Credit to be
issued in an amount not to exceed the Total Letter of Credit Commitment and in
the event and to the extent Lender issues a Letter of Credit on behalf of
Borrower, the Working Capital Revolving Credit Commitment shall be considered
utilized by the amount of such Letter of Credit. Amounts drawn under any Letter
of Credit and honored by the Lender shall become an Advance under the Working
Capital Revolving Line of Credit in such amount, at such time and subject to the
terms of this Agreement, whether or not any Event of Default has occurred. All
Letters of Credit issued under this Agreement shall reduce the amount available
under the Working Capital Revolving Credit Commitment. At no time shall the
aggregate amount of Letter of Credit Outstandings exceed the lesser of the Total
Letter of Credit Commitment or the Borrowing Base; provided, however, that upon
expiration or termination of any Letter of Credit, the Lender may determine to
issue, or cause to be issued, additional Letters of Credit provided that, in
connection with any such additional Letter of Credit, the Total Letter of Credit
Commitment shall not be exceeded and the other terms and conditions set forth
herein have been satisfied. The Lender shall not be obligated to issue Letters
of Credit that would cause all outstanding Letters of Credit to exceed the
lesser of the Total Letter of Credit Commitment or the Borrowing Base. The
Lender shall not be obligated to issue Letters of Credit with an expiration date
that extends beyond the earlier of (a) one (1) year of the date of issuance and
(b) the Revolving Credit Maturity Date.

3.2 COLLATERAL.

Borrower hereby expressly agrees that Borrower's obligations relating to any
Letter of Credit are secured by the Collateral.

21

ARTICLE IV
INTEREST, FEES AND PAYMENT CONVENTIONS

4.1 PROMISE TO PAY INTEREST.

 a. Interest. Borrower agrees to pay interest on the Revolving Credit
    Outstandings from time to time as provided herein. The unpaid principal
    balance of each Base Rate Advance will bear interest at an annual rate equal
    to the Base Rate. The unpaid principal balance of each LIBOR Rate Advance
    will bear interest at an annual rate equal to the LIBOR Rate (including
    Daily Reset LIBOR Rate Advances that will bear interest at an annual rate
    equal to the Daily Reset LIBOR Rate).
 b. Interest Payments Revolving Facility. Interest on Base Rate Advances shall
    be due and payable quarterly in arrears on the last Business Day of each
    Fiscal Quarter. Interest on LIBOR Rate Advances shall be due and payable in
    arrears on the last Business Day of each Fiscal Quarter.
 c. Default Interest. Notwithstanding the rates of interest specified in
    Sections 4.1(a) and 4.1(b) and the payment dates specified herein, effective
    immediately upon the occurrence and during the continuance of any Event of
    Default, the principal balance, and accrued interest thereon as of such
    date, of all outstanding Revolving Loans shall to the extent permitted by
    applicable law bear interest payable at the Default Rate. In addition, all
    other amounts due the Lender (whether directly or for reimbursement) under
    this Agreement or any of the other Transaction Documents, if not paid when
    due or, in the event no time period is expressed, if not paid within five
    (5) days after written notice from Lender that the same has become due,
    shall thereafter bear interest at the Default Rate. Finally, any amount due
    on the Revolving Facilities on the Revolving Credit Maturity Date that is
    not then paid shall also bear interest thereafter at the Default Rate.

4.2 PROMISE TO PAY FEES.

 a. Letter of Credit Fees. Borrower agrees to pay all present and future
    expenses, charges, costs and fees of any Letter of Credit application,
    including, without limitation, all amendment fees, presentation fees, wire
    charges and attorneys' fees and expenses of Lender.
 b. Payment of Fees. The fees described in this Section 4.2 represent
    compensation for services rendered and to be rendered separate and apart
    from the lending of money or the provision of credit and do not constitute
    compensation for the use, detention or forbearance of money. The obligation
    of Borrower to pay the fees described herein shall be in addition to, and
    not in lieu of, the obligation of Borrower to pay interest, other fees and
    expenses otherwise described in this Agreement. All fees shall be payable
    when due at Lender's office in Colorado in immediately available funds and
    shall be non-refundable when paid. If Borrower fails to make, when due, any
    payment of fees or expenses specified or referred to in this Agreement due
    to Lender, including, without limitation, those referred to in this Section
    or elsewhere in this Agreement or in any separate fee agreement between
    Borrower and Lender

22

relating to this Agreement, the amount due shall bear interest until paid at two
percent (2%) above the Base Rate (but not to exceed the maximum rate permitted
by applicable law). Furthermore, such amount shall constitute part of the
Facility, secured by all of the Collateral.

4.3 COMPUTATION OF INTEREST AND FEES.

Interest and fees shall be computed on the basis of the actual number of days
elapsed in the period during which interest or fees accrue and a year of three
hundred sixty (360) days. Notwithstanding any of the terms and conditions
contained in this Section, interest in respect of the Revolving Credit
Outstandings and Letter of Credit Outstandings shall not exceed the maximum rate
permitted by applicable law.

4.4 FUNDING LOSSES AND LIBOR ISSUES.

 a. Basis Unavailable or Inadequate for LIBOR. If, on or before any date when a
    LIBOR Rate is to be determined, Lender determines that the basis for
    determining the applicable rate is not available or that the resulting rate
    does not accurately reflect the cost to Lender of making or converting
    Advances at that rate for the applicable Interest Period, then Lender shall
    promptly notify, in writing, Borrower and Lender of that determination
    (which is conclusive and binding on Borrower absent manifest error) and the
    applicable Advance shall bear interest at the Base Rate. Until Lender
    notifies Borrower that those circumstances no longer exist, Lender's
    commitments under this Agreement to make, or to convert to, LIBOR Rate
    Advances shall be suspended.
 b. Additional Costs.

 i.  With respect to any LIBOR Rate Advance, if (A) any present or future law
     imposes, modifies, or deems applicable (or if compliance by any Lender with
     any requirement of any court or authority results in) any reserve
     requirement, and if (B) those reserves reduce any sums receivable by Lender
     under this Agreement or increase the costs incurred by Lender in advancing
     or maintaining any portion of any LIBOR Rate Advance , then (X) Lender
     shall deliver to Borrower a certificate setting forth in reasonable detail
     the calculation of the amount necessary to compensate it for its reduction
     or increase, as the case may be (which certificate is conclusive and
     binding absent manifest error), and (Y) Borrower shall promptly pay that
     amount to Lender upon demand. This paragraph shall survive the satisfaction
     and payment of all Indebtedness and termination of this Agreement. This
     paragraph may be invoked by Lender only if Lender is generally invoking
     similar provisions against other Persons to which Lender lends funds
     pursuant to facilities similar to the Facility.
 ii. With respect to any Revolving Facility, if any present or future law
     regarding capital adequacy or compliance by Lender with any request,
     directive or requirement now existing or hereafter imposed by any court or
     authority regarding capital adequacy, or any change in its written policies
     or in the risk category of this transaction, reduces the rate of return on
     its capital as a consequence of its obligations under this Agreement to a
     level below that which it otherwise could have achieved (taking into
     consideration its policies with respect to capital adequacy) by an amount
     deemed by it to be material (and it may, in determining the amount, utilize
     reasonable assumptions and allocations of costs and expenses and use any

23

reasonable averaging or attribution method), then (unless the effect is already
reflected in the rate of interest then applicable under this Agreement) Lender
shall notify Borrower and deliver to Borrower a certificate setting forth in
reasonable detail the calculation of the amount necessary to compensate it
(which certificate is conclusive and binding absent manifest error), and
Borrower shall promptly pay that amount to Lender upon demand. This paragraph
shall survive the satisfaction and payment of all Indebtedness and termination
of this Agreement. This paragraph may be invoked by Lender only if Lender is
generally invoking similar provisions against other Persons to which Lender
lends funds pursuant to facilities similar to the Facility.

(c) Change in Law. If any law makes it unlawful for Lender to make or maintain
LIBOR Rate Advances, then that Lender shall promptly notify Borrower, and (i) as
to undisbursed funds, that requested Advance shall be made as a Base Rate
Advance, (ii) as to any outstanding Advance, (A) if maintaining the Advance
until the last day of the applicable Interest Period is unlawful, the Advance
shall be converted to a Base Rate Advance as of the date of notice, and Borrower
shall pay any related Funding Loss, or (B) if not prohibited by law, the Advance
shall be converted to a Base Rate Advance as of the last day of the applicable
Interest Period, or (C) if any conversion will not resolve the unlawfulness,
Borrower shall promptly pay the Loan, without penalty, together with any related
Funding Loss. This paragraph may be invoked by Lender only if Lender is
generally invoking similar provisions against other Persons to which Lender
lends funds pursuant to facilities similar to the Reducing Facilities.

4.5 FUNDING LOSS.

Borrower agrees to indemnify Lender against, and pay to it upon demand, any
Funding Loss of Lender. When Lender demands that Borrower pay any Funding Loss,
Lender shall deliver to Borrower a certificate setting forth in reasonable
detail the basis for imposing a Funding Loss and the calculation of the amount,
which calculation is conclusive and binding absent manifest error. The
provisions of and undertakings and indemnification set forth in this paragraph
shall survive the satisfaction and payment of the Indebtedness and termination
of this Agreement.

4.6 ACCOUNT STATED.

Borrower agrees that each monthly or other statement of account mailed or
delivered by Lender to Borrower pertaining to the outstanding balance of
Advances or Letters of Credit under the Revolving Facilities, the amount of
interest due thereon, fees, and costs and expenses shall be final, conclusive,
and binding on Borrower and shall constitute an "account stated" with respect to
the matters contained therein unless, within thirty (30) calendar days after
such statement is mailed or, if not mailed, delivered to Borrower, Borrower
shall deliver to Lender written notice of any objections which it may have as to
such statement of account, and in such event, only the items to which objection
is expressly made in such notice shall be considered to be disputed by Borrower.

24

ARTICLE V
COLLATERAL AND INDEBTEDNESS SECURED

5.1 SECURITY INTEREST.

Borrower hereby grants to Lender a security interest in, and a lien on, the
following property of Borrower wherever located and whether now owned or
hereafter acquired:

 a. All Accounts, Inventory, general intangibles, chattel paper, documents, and
    instruments, whether or not specifically assigned to Lender, and all
    equipment (whether or not affixed to realty), automotive equipment, motor
    vehicles and fixtures.
 b. All guaranties, collateral, liens on, or security interests in, real or
    personal property, leases, letters of credit, and other rights, agreements,
    and property securing or relating to payment of Accounts.
 c. All rights to receive the surplus funds, if any, which are payable to
    Borrower following the termination of any Pension Plan and the satisfaction
    of all liabilities or participants and beneficiaries under such Pension Plan
    in accordance with applicable law.
 d. All trademarks, trademark rights, patents, patent rights, licenses, permits,
    trade names, trade name rights, and approvals, including, without
    limitation, those listed on Schedule 5.1(d) attached hereto, together with
    all income, royalties, damages and payments now and hereafter due and
    payable thereunder and with respect thereto. Lender does not currently
    intend to file financing statements on foreign trademarks or patents but
    reserve to right to do so in the future at the Lender's discretion.
 e. All sale, service, performance and equipment lease contracts, agreements and
    grants (whether written or oral), and any other contract (whether written or
    oral) between Borrower and third parties.

(f) The entire goodwill and all product lines of Borrower's business and other
general intangibles, including, without limitation, know-how, trade secrets,
customer lists, proprietary information, inventions, methods, procedures and
formulae in connection with the use of and symbolized by the trademarks of
Borrower.

 a. All books, records, ledger cards, data processing records, computer
    software, and other property at any time evidencing or relating to
    Collateral.
 b. All monies, securities, (including a pledge of all stock owned in any
    Affiliate including the Consolidated Subsidiaries and other property now or
    hereafter held, or received by, or in transit to, Lender from or for
    Borrower, and all of Borrower's investment property and financial assets (as
    each is defined in the UCC)), deposit accounts, credits, and balances with
    Lender existing at any time.
 c. All parts, accessories, attachments, special tools, additions, replacements,
    substitutions, and accessions to or for all of the foregoing.

25

(g) Any and all other real and personal property of Borrower.

(k) All proceeds and products of all of the foregoing in any form, including,
without limitation, amounts payable under any policies of insurance insuring the
foregoing against loss or damage, and all increases and profits received from
all of the foregoing.

5.2 INDEBTEDNESS SECURED.

The Security Interest secures payment of any and all Indebtedness and the
performance of all obligations and agreements, of Borrower to Lender, whether
now existing or hereafter incurred or arising, of every kind and character,
primary or secondary, direct or indirect, absolute or contingent, sole, joint or
several, and whether such indebtedness is from time to time reduced and
thereafter increased, or entirely extinguished and thereafter reincurred,
including, without limitation: (a) all Advances under the Revolving Facilities,
the Revolving Notes, and any Letters of Credit; (b) all interest which accrues
on any Indebtedness, until payment of such indebtedness in full, including,
without limitation, all interest provided for under this Agreement or any other
Transaction Documents; (c) all other monies payable by Borrower, and all
obligations and agreements of Borrower to Lender, pursuant to the Transaction
Documents (including any interest rate swap obligations); (d) all debts owed, or
to be owed, by Borrower to others which Lender has obtained, or may obtain, by
assignment or otherwise, including, without limitation, debts acquired by Lender
from any of their Affiliates that arise either (i) from negative balances which
may exist from time to time in any operating, deposit or other account
maintained with such Affiliate of Lender, or (ii) under any credit card line of
credit established by such Affiliate of Lender for Borrower; and (e) all monies
payable by any Third Party, and all obligations and agreements of any Third
Party to Lender, pursuant to any of the Transaction Documents.

ARTICLE VI
REPRESENTATIONS AND WARRANTIES

To induce Lender to enter into this Agreement, make Advances, and provide
Letters of Credit to Borrower from time to time as herein provided, Borrower
represents and warrants as of the Closing Date, as of each date an Advance is
made, and so long as any Indebtedness remains unpaid or this Agreement remains
in effect, as follows:

6.1 EXISTENCE.

Borrower and each Consolidated Subsidiary is duly organized and existing and in
good standing under the laws of the jurisdiction of its incorporation or
formation and is duly licensed or qualified to do business and in good standing
in every state in which the nature of its business or ownership of its property
requires such licensing or qualification except where failure to so would not
reasonably be expected to have a Material Adverse Effect.

6.2 CAPACITY.

The execution, delivery, and performance of the Transaction Documents to which
Borrower is a party are within Borrower's limited liability company powers, have
been duly authorized by all necessary and appropriate limited liability company
action, and are not in

26

contravention of any law or the terms of Borrower's articles of organization,
operating agreement or other organizational documents or any amendment thereto,
or of any material indenture, agreement, undertaking, or other document to which
Borrower is a party or by which Borrower or any of Borrower's property is bound
or affected.

6.3 INVENTORY.

(a) All written representations made by Borrower to Lender, and all documents
and schedules given by Borrower to Lender, relating to the description,
quantity, quality, condition, and valuation of the Inventory are true and
correct in all material respects; (b) Borrower has not received any Inventory on
consignment or approval unless Borrower (i) has delivered written notice to
Lender describing any Inventory in excess of $50,000 in the aggregate, which
Borrower has received on consignment or approval, (ii) has marked such Inventory
on consignment or approval or has segregated it from all other Inventory, and
(iii) has appropriately marked its records to reflect the existence of such
Inventory on consignment or approval; (c) Inventory is located only at the
address or addresses of Borrower set forth on the signature pages to this
Agreement, the locations specified in Schedule 6.3 attached hereto, or such
other place or places as may be approved by Lender in writing; (d) all Inventory
is insured as required by Section 8.8 pursuant to policies in full compliance
with the requirements of such Section; and (e) to Borrower's knowledge, all
Inventory has been produced by Borrower in accordance with the Federal Fair
Labor Standards Act of 1938, as amended, and all rules, regulations, and orders
promulgated thereunder.

6.4 TITLE TO COLLATERAL.

(a) Borrower is as of the date hereof, and, as to Collateral acquired by it from
time to time after the date hereof, will be the sole direct and beneficial owner
of the Collateral free of all security interests, liens, and other encumbrances
except the Security Interest and except as described in Schedule 6.4 attached
hereto; (b) Borrower has the unconditional authority to grant the Security
Interest to Lender; and (c) assuming that all necessary UCC filings have been
made and, if applicable, assuming compliance with the Federal Assignment of
Claims Act of 1940, as amended, to the extent such lien and security interest
may be perfected as a result of such filings, Lender, for the benefit of Lender,
has an enforceable first lien and perfected first priority security interest on
all Collateral, superior and prior to the rights of all other Persons therein,
other than those security interests, liens, or encumbrances described in
Schedule 6.4.

6.5 NOTES RECEIVABLE.

No account receivable of Borrower is an instrument, document, or chattel paper
or is evidenced by any note, draft, trade acceptance, or other instrument for
the payment of money, except such instrument, document, chattel paper, note,
draft, trade acceptance, or other instrument as has been endorsed and delivered
by Borrower to Lender and has not been presented for payment and returned
uncollected for any reason.

27

6.6 EQUIPMENT.

All of Borrower's equipment is located, and equipment that is a fixture is
affixed to real property, only at (a) the address of Borrower set forth on the
signature pages to this Agreement; (b) the locations specified in Schedule 6.3;
or (c) such other place or places as approved by Lender in writing. The real
property at which such equipment is located is owned or leased pursuant to valid
leasehold interests by Borrower or by the Person or Persons named in Schedule
6.3 and is encumbered only by the mortgage or mortgages listed in Schedule 6.3.

6.7 PLACE OF BUSINESS.

(a) Unless otherwise disclosed in Schedule 6.3, Borrower is engaged in business
operations which are in whole, or in part, carried on at the address specified
on the signature pages to this Agreement and at no other address or addresses;
(b) if Borrower has more than one place of business, its chief executive office
is at the address specified as such on the signature pages to this Agreement;
and (c) Borrower's records concerning the Collateral are kept at the address
specified on the signature pages to this Agreement or in Schedule 6.7 attached
hereto.

6.8 FINANCIAL CONDITION.

Borrower has furnished to Lender Borrower's most current financial statements,
which statements fairly represent the financial condition and results of the
operations of Borrower and the Consolidated Subsidiaries as of the dates, and
for the period referred to, and have been prepared in accordance with GAAP
consistently applied during each period involved and from period to period.
Since the date of such financial statements, there have not been any changes in
the financial condition reflected in such financial statements that could
reasonably be expected to have a Material Adverse Effect.

6.9 TAXES.

Except as set forth in Schedule 6.9 attached hereto: (a) all federal and other
tax returns required to be filed by Borrower and each Consolidated Subsidiary
have been filed, are true and correct, and all taxes required by such returns to
be paid by Borrower have been paid when due (other than any taxes, the amount or
validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of Borrower or each Consolidated Subsidiary, as the case
may be); and (b) neither Borrower nor any Consolidated Subsidiary has received
any written notice from the Internal Revenue Service or any other taxing
authority proposing additional taxes.

6.10 LITIGATION.

Except as disclosed in Schedule 6.10 attached hereto, there are no actions,
suits, proceedings, or investigations pending or, to the knowledge of Borrower,
threatened in writing against Borrower or any Consolidated Subsidiary or any
basis therefor which, if adversely determined, would, in any case or in the
aggregate, have a Material Adverse Effect or materially

28

impair the right or ability of Borrower or any Consolidated Subsidiary to carry
on its operations substantially as conducted on the date of this Agreement.

6.11 ERISA MATTERS.

(a) Except to the extent such occurrence does not have a Material Adverse
Effect, (i) no Pension Plan has been terminated, or partially terminated, or is
insolvent, or in reorganization, nor have any proceedings been instituted to
terminate or reorganize any Pension Plan; (ii) neither Borrower nor any
Consolidated Subsidiary has withdrawn from any Pension Plan in a complete or
partial withdrawal, nor has a condition occurred which, if continued, would
result in a complete or partial withdrawal; (iii) neither Borrower nor any
Consolidated Subsidiary has incurred any withdrawal liability, including,
without limitation, contingent withdrawal liability, to any Pension Plan,
pursuant to Title IV of ERISA; (iv) neither Borrower nor any Consolidated
Subsidiary has incurred any liability to the Pension Benefit Guaranty
Corporation other than for required insurance premiums which have been paid when
due; (v) no Reportable Event has occurred; (vi) no Pension Plan or other
"employee pension benefit plan," as defined in Section 3(2) of ERISA, to which
Borrower or any Consolidated Subsidiary is a party has an "accumulated funding
deficiency" (whether or not waived), as defined in Section 302 of ERISA or in
Section 412 of the Internal Revenue Code; and (vii) the present value of all
benefits vested under any Pension Plan does not exceed the value of the assets
of such Pension Plan allocable to such vested benefits; (b) each Pension Plan
and each other "employee benefit plan," as defined in Section 3(3) of ERISA, to
which Borrower or any Consolidated Subsidiary is a party is in substantial
compliance with ERISA, and no such plan or any administrator, trustee, or
fiduciary thereof has engaged in a nonexempt prohibited transaction described in
Section 406 of ERISA or in Section 4975 of the Internal Revenue Code; (c) each
Pension Plan and each other "employee benefit plan," as defined in Section 3(2)
of ERISA, to which Borrower or any Consolidated Subsidiary is a party has
received a favorable determination by the Internal Revenue Service with respect
to qualification under Section 401(a)of the Internal Revenue Code; and (d)
neither Borrower nor any Consolidated Subsidiary has incurred any liability to a
trustee established pursuant to Section 4042(b) or (c) of ERISA.

6.12 ENVIRONMENTAL MATTERS.

 a. Any Environmental Questionnaire previously provided to Lender by Borrower
    was accurate and complete at the time it was prepared, and the most recent
    Environmental Questionnaire is currently accurate and complete.
 b. No above ground or underground storage tanks containing Hazardous Substances
    are, or, to the knowledge of Borrower, have been, located on any property
    owned, leased, or operated by Borrower or any Consolidated Subsidiary.
 c. No property owned, leased, or operated by Borrower or any Consolidated
    Subsidiary is, or, to the knowledge of Borrower, has been, used for the
    Disposal of any Hazardous Substance or for the treatment, storage, or
    Disposal of Hazardous Substances, except

in accordance with Environmental Laws.

29

 a. To the knowledge of Borrower, no Release of a Hazardous Substance has
    occurred, or is threatened on, at, from, or near any property owned, leased,
    or operated by Borrower or any Consolidated Subsidiary, except in accordance
    with Environmental Laws.
 b. Neither Borrower nor any Consolidated Subsidiary has received written notice
    of any existing, pending, or threatened suit, claim, notice of violation, or
    request for information under any Environmental Law.
 c. Borrower and each Consolidated Subsidiary are in compliance with, and have
    obtained all Environmental Permits required by, all Environmental Laws,
    except where any failure to be in compliance or obtain such Environmental
    Permits would not reasonably be expected to have a Material Adverse Effect.

6.13 VALIDITY OF TRANSACTION DOCUMENTS.

The Transaction Documents constitute the legal, valid, and binding obligations
of Borrower and each Consolidated Subsidiary and any Third Parties thereto,
enforceable in accordance with their respective terms, except as enforceability
may be limited by applicable bankruptcy and insolvency laws, laws affecting
creditors, rights generally or general principles of equity.

6.14 NO CONSENT OR FILING.

No consent, license, approval, or authorization of, or registration,
declaration, or filing with, any court, governmental body or authority, or other
Person is required in connection with the valid execution, delivery, or
performance of the Transaction Documents or for the conduct of Borrower's
business as now conducted, other than filings and recordings to perfect the
Security Interest in or liens on the Collateral in connection with the
Transaction Documents.

6.15 NO VIOLATIONS.

Neither Borrower nor any Consolidated Subsidiary is in violation of any term of
its organizational documents or of any mortgage, borrowing agreement, or other
instrument or agreement pertaining to indebtedness for borrowed money. Neither
Borrower nor any Consolidated Subsidiary is in violation of any term of any
other indenture, instrument, or agreement to which it is a party or by which it
or its property may be bound, resulting, or which might reasonably be expected
to result, in a Material Adverse Effect. Neither Borrower nor any Consolidated
Subsidiary is in violation of any order, writ, judgment, injunction, or decree
of any court of competent jurisdiction or of any statute, rule, or regulation of
any governmental authority. The execution, delivery and performance of the
Transaction Documents is, and will be, in compliance with the foregoing and will
not result in any violation thereof, or result in the creation of any mortgage,
lien, security interest, charge, or encumbrance upon, any properties or assets
of Borrower or any Consolidated Subsidiary except in favor of Lender. To
Borrower's knowledge, there exists no fact or circumstance (whether or not
disclosed in the Transaction Documents) that could reasonably be expected to
cause a Material Adverse Effect.

30

6.16 TRADEMARKS AND PATENTS.

Schedule 5.1(d) lists, as of the Closing Date, all material trademarks,
trademark rights, patents, patent rights, trade names, trade name rights and
copyright registrations and applications that are required for Borrower and each
Consolidated Subsidiary to conduct its business as now conducted. Borrower has
the right to use all such intellectual property pursuant to valid trademarks,
patents, licenses, sub-licenses or other agreement. Other than items in the
ordinary course of business relating to interference, infringement or
misappropriation of its intellectual property that would not have a material
adverse effect on Borrower or its Consolidated Subsidiaries, (a) Borrower has
not received any written claim, demand or notice alleging any interference,
infringement or misappropriation of its intellectual property with any third
party's intellectual property rights and (b) except as set forth on Schedule
6.10, to the knowledge of Borrower and its Consolidated Subsidiaries, no third
party has interfered with, infringed upon or misappropriated any material
intellectual property rights of Borrower. Borrower hereby grants

to Lender a limited power of attorney to sign, upon the occurrence and during
the continuance of an Event of Default, any document which maybe required by the
United States Patent and Trademark Office in order to effect an absolute
assignment of all right, title and interest in each trademark, patent and
copyright included in the Collateral, and to record the same.

6.17 CONTINGENT LIABILITIES.

There are no suretyship agreements, guaranties, or other material contingent
liabilities of Borrower or any Consolidated Subsidiary which are not disclosed
by the financial statements described in Section 6.8.

6.18 COMPLIANCE WITH LAWS.

Borrower and each Consolidated Subsidiary is in compliance with all applicable
laws, rules, regulations, and other legal requirements with respect to its
business and the use, maintenance, and operation of the real and personal
property owned or leased by it in the conduct of its business, except where the
failure to comply would not, individually or in the aggregate, have a Material
Adverse Effect.

6.19 LICENSES, PERMITS, ETC.

Each franchise, grant, approval, authorization, license, permit, easement,
consent, certificate, and order of and registration, declaration, and filing
with, any court, governmental body or authority, or other Person required for or
in connection with the conduct of Borrower's and each Consolidated Subsidiary's
business as now conducted is in full force and effect, except where exceptions
to the foregoing would not reasonably be expected to have a Material Adverse
Effect.

6.20 LABOR CONTRACTS.

Neither Borrower nor any Consolidated Subsidiary is a party to any collective
bargaining agreement or to any existing or threatened labor dispute or
controversies.

31

6.21 CONSOLIDATED SUBSIDIARIES.

Borrower has no Consolidated Subsidiaries other than those listed in Schedule
6.21 attached hereto, and the percentage ownership of Borrower in each such
Consolidated Subsidiary is specified in such Schedule 6.21.

6.22 CAPITALIZATION.

Borrower's equity interests, and the capitalization of any Consolidated
Subsidiary, are set forth in Schedule 6.22 attached hereto. Except as set forth
in Schedule 6.22, all of such equity interests have been validly issued in full
compliance with all applicable federal and state laws, and are fully paid and
non-assessable. No other equity interests of the Borrower or any Consolidated
Subsidiary of any class or type are authorized or outstanding.

ARTICLE VII
CERTAIN DOCUMENTS TO BE DELIVERED TO LENDER

'7.1 CLOSING DELIVERIES.

As a condition to entering into this Agreement and the other Transaction
Documents and making any Advance under the Revolving Facilities, Borrower shall
deliver, or cause to be delivered, to Lender on the Closing Date the following
items:

Working Capital Revolving Note;

Reducing Revolving Note;

Acquisition Reducing Revolving Note; Secretary's Certificate;

Borrowing Base Certificate;

Amended UCC-1s on the Collateral; and

All fees and expenses due on the Closing Date.

7.2 ADVANCE REQUIREMENTS.

In addition to the provisions of Section 7.1, the following conditions must be
met prior to Lender making any Advance under the Revolving Line of Credit:

 a. All representations and warranties of Borrower in Article VI shall be true
    and correct in all material respects on and as of such date, except for
    representations and warranties expressly stated to relate to a specific
    earlier date, in which case such representations and warranties shall be
    true and correct in all material respects as of such earlier date;
 b. Borrower shall have complied with all of its covenants set forth in this
    Agreement;
 c. No Event of Default shall have occurred and be continuing or would occur as
    a result of such Advance;

32

 a. A completed, written Borrowing Notice shall be delivered to Lender;
 b. All required fees and expenses shall have been paid to Lender; and
 c. All necessary assignments, agreements and any other documents reasonably
    requested by Lender related to the resignation of KeyBank as Agent under the
    Original Credit Agreement have been received by Lender.

7.3 ADDITIONAL DOCUMENTS.

Borrower shall deliver to Lender, at such times as Lender may reasonably
request, any other documents and information reasonably requested by Lender, all
in form, content and detail reasonably satisfactory to Lender.

ARTICLE VIII
AFFIRMATIVE COVENANTS

So long as any part of the Indebtedness remains unpaid, or this Agreement
remains in effect, Borrower shall comply with the covenants contained elsewhere
in this Agreement, and with the covenants listed below:

8.1 FINANCIAL INFORMATION. Borrower shall furnish to Lender:

 a. As soon as available and in any event within ninety (90) days after the end
    of each Fiscal Year, audited consolidated financial statements of Borrower
    as of the end of such year, fairly presenting Borrower's financial position,
    which statements shall consist of a balance sheet and related statements of
    income, retained earnings, and cash flow covering the period of Borrower's
    immediately preceding Fiscal Year, which shall be prepared in accordance
    with GAAP consistently applied during each period involved, and audited by
    independent certified public accountants reasonably satisfactory to Lender,
    together with copies of any management letters provided to said accountants
    by Borrower in connection with performing such audit. In addition, as soon
    as available and in any event within ninety (90) days after the end of each
    Fiscal Year, a compliance certificate executed by the Manager of Borrower or
    other Person satisfactory to Lender in the form of Exhibit G attached hereto
    and made a part hereof.
 b. As soon as available and in any event within forty-five (45) days after the
    end of each Fiscal Quarter (except the final quarter of Borrower's Fiscal
    Year), unaudited consolidated financial statements of Borrower as of the end
    of such quarter, fairly presenting Borrower's financial position, which
    statements shall consist of a balance sheet and related statements of income
    and cash flow covering the period from the end of the immediately preceding
    Fiscal Year to the end of such quarter, which shall be prepared in
    accordance with GAAP, consistently applied during each interval involved,
    all in such detail as Lender may request and signed and certified to be
    correct by the Manager of Borrower or other Person satisfactory to Lender in
    the form of Exhibit F attached hereto and made a part hereof. In addition,
    as soon as available and in any event within forty-five (45) days after the
    end of each

33

Fiscal Quarter (other than the final quarter of Borrower's Fiscal Year), a
compliance certificate executed by the Manager of Borrower or other Person
satisfactory to Lender in the form of Exhibit G attached hereto and made a part
hereof.

 a. At least thirty (30) days prior to the close of each Fiscal Year of
    Borrower, a consolidated plan budget for each Fiscal Quarter of the
    succeeding Fiscal Year prepared in accordance with Borrower's normal
    accounting procedures (and which represent management's reasonable estimate
    of Borrower's projected performance during such periods) applied on a
    consistent basis, including, without limitation, (i) forecasted consolidated
    balance sheets, consolidated statements of operations, and cash flows of
    Borrower on a consolidated basis for such periods, (ii) the amount of
    forecasted capital expenditures for such periods, (iii) forecasted
    compliance with the financial covenants listed in Section 9.12 and (iv)
    appropriate discussion of the principal assumptions on which such
    budget/plan is based.
 b. To the extent Borrower prepares or is required to prepare such items,
    promptly after their preparation, copies of any and all proxy statements,
    financial statements, and reports that Borrower sends to its shareholders,
    and copies of any and all periodic and special reports and registration
    statements which Borrower files with the Securities and Exchange Commission.
 c. Such additional information as Lender may from time to time reasonably
    request regarding the financial and business affairs of Borrower or any
    Consolidated Subsidiary.

8.2 BORROWING BASE CERTIFICATES.

'Within fifteen (15) days after the end of each Fiscal Quarter, Borrower shall
furnish Lender with a Borrowing Base Certificate in the form of Exhibit J, and
if desired by Borrower when there are Revolving Credit Outstandings, such
Borrowing Base Certificate can be delivered and updated monthly instead of
quarterly. Within fifteen (15) days after the end of each Fiscal Quarter.,
Borrower shall furnish Lender with an aging of all Accounts and a listing of any
progress billings of Borrower. In addition, Borrower shall provide within
fifteen (15) days after the end of each Fiscal Quarter, an Inventory summary,
including value and summary descriptions of such Inventory.

8.3 INVENTORY IN POSSESSION OF THIRD PARTIES.

if any Inventory remains in the hands or control of any of Borrower's agents,
finishers, contractors, or processors, or any other Person, Borrower, shall
notify such party of Lender's Security Interest in the Inventory and shall
instruct such party to hold such Inventory for the account of Lender and subject
to the instructions of Lender, and provide waivers of any landlord or warehouse
liens (or similar liens) in a form reasonably acceptable to Lender.

8.4 EXAMINATIONS.

Borrower shall at all reasonable times during normal business hours, and from
time to time, at Borrower's reasonable expense, permit Lender or its agents to
inspect the Collateral and to examine and make extracts from, or copies of, any
of Borrower's books, ledgers, reports,

34

correspondence, and other records. An examination of Collateral shall occur (in
the discretion of the Lender) at least annually.

8.5 VERIFICATION OF COLLATERAL.

Lender shall have the right to verify all or any Collateral in any manner and
through any medium Lender may consider appropriate and Borrower agrees to
furnish all assistance and information and perform any acts that Lender may
require in connection therewith.

8.6 TAXES.

Borrower shall promptly pay and discharge all of its taxes, assessments, and
other governmental charges prior to the date on which penalties are attached
thereto, establish adequate reserves for the payment of such taxes, assessments,
and other governmental charges, make all required withholding and other tax
deposits, and, upon request, provide Lender with receipts or other proof that
such taxes, assessments, and other governmental charges have been paid in a
timely fashion; provided, however, that nothing contained herein shall require
the payment of any tax, assessment, or other governmental charge so long as its
validity is being contested in good faith, and by appropriate proceedings
diligently conducted, and adequate reserves for the payment thereof have been
established.

8.7 LITIGATION.

 a. Borrower shall promptly notify Lender in writing of any litigation,
    proceeding, or counterclaim against, or of any investigation of, Borrower or
    any Consolidated Subsidiary if: (i) the outcome of such litigation,
    proceeding, counterclaim, or investigation may reasonably be expected to
    have a Material Adverse Effect; or (ii) such litigation, proceeding,
    counterclaim, or investigation questions the validity of any Transaction
    Document or any action taken, or to be taken, pursuant to any Transaction
    Document.
 b. Borrower shall furnish to Lender such information regarding any such
    litigation, proceeding, counterclaim, or investigation as Lender shall
    request.

8.8 INSURANCE.

 a. Borrower shall at all times carry and maintain in fu11 force and effect the
    insurance policies set forth on Schedule 8.8 attached hereto, and such other
    insurance as Lender may from time to time reasonably require, in coverage,
    form, and amount, and issued by insurers, satisfactory to Borrower and
    Lender, including, without limitation: workers compensation or similar
    insurance; public liability insurance; business interruption insurance; and
    insurance against such other risks as are usually insured against by
    business entities of established positive reputation engaged in the same or
    similar businesses as Borrower and similarly situated.
 b. Borrower shall deliver to Lender certificates of insurance or the policies
    of insurance required by Lender, with appropriate endorsements designating
    Lender as an additional insured, mortgagee and lender loss payee as
    requested by Lender. Each certificate and

35

policy of insurance shall provide that if such policy is cancelled for any
reason whatsoever, if any substantial change is made in the coverage which
affects Lender, or if such policy is allowed to lapse for nonpayment of premium,
such cancellation, change, or lapse shall not be effective as to Lender until
thirty (30) days after receipt by Lender of written notice thereof from the
insurer issuing such policy.

 a. Borrower hereby appoints Lender as its attorney-in-fact, with full authority
    in the place and stead of Borrower and in the name of Borrower, Lender, or
    otherwise, from time to time in Lender's discretion, to take any actions and
    to execute any instruments which Lender may deem necessary or desirable to
    obtain, adjust, make claims under, and otherwise deal with insurance
    required pursuant hereto and to receive, endorse, and collect any drafts or
    other instruments delivered in connection therewith; provided, however, that
    Lender agrees that it will not take any action pursuant to this power of
    attorney unless Borrower fails to take any action requested by Lender
    promptly upon receipt by Borrower of such request.

8.9 GOOD STANDING; BUSINESS.

 a. Borrower shall take all necessary steps to preserve its existence and its
    right to conduct business in all states in which the nature of its business
    or ownership of its property requires such qualification.
 b. Borrower shall engage in business only in principally the same industry such
    business is conducted by it on the date of this Agreement.

8.10 PENSION REPORTS.

Upon the occurrence of any Pension Event, Borrower shall furnish to Lender, as
soon as possible and, in any event, within thirty (30) days after Borrower knows
of such occurrence, the statement of the president or chief financial officer of
Borrower setting forth the details of such Pension Event and the action which
Borrower proposes to take with respect thereto.

8.11 NOTICE OF ADVERSE EVENT OR NON-COMPLIANCE.

1orrower shall notify Lender in writing as soon as possible and in any event
within fifteen (15) days of obtaining knowledge of (a) any failure by Borrower
or any Third Party to comply with any provision of any Transaction Document
immediately upon learning of such non-compliance, and (b) any event or
occurrence which has or could reasonably be expected to have a Material Adverse
Effect on Borrower, Borrower's business or Borrower's ability to comply with any
provision of any Transaction Document.

8.12 COMPLIANCE WITH ENVIRONMENTAL LAWS.

 a. Borrower shall comply with all Environmental Laws.
 b. Borrower shall not cause or permit the Disposal of Hazardous Substances at
    any property owned, leased, or operated by it or any Consolidated
    Subsidiary, except in accordance with Environmental Laws

36

 a. Borrower shall promptly notify Lender in the event of the Disposal of any
    Hazardous Substance at any property owned, leased, or operated by Borrower
    or any Consolidated Subsidiary in violation of the Environmental Laws, or in
    the event of any Release, or threatened Release, of a Hazardous Substance,
    from any such property in violation of Environmental Laws.
 b. Borrower shall, at Lender's reasonable written request, provide, at
    Borrower's expense, updated Environmental Questionnaires and/or
    Environmental Reports concerning any property owned, leased, or operated by
    Borrower or any Consolidated Subsidiary.
 c. Borrower shall deliver promptly to Lender: (i) copies of any documents
    received from the United States Environmental Protection Agency or any
    state, county, or municipal environmental or health agency alleging that
    Borrower's or any Consolidated Subsidiary has violated or is liable under
    Environmental Laws; and (ii) copies of any documents submitted by Borrower
    or any Consolidated Subsidiary to the United States Environmental Protection
    Agency or any state, county, or municipal environmental or health agency
    concerning its operations.

8.13 DEFEND COLLATERAL.

Borrower shall use commercially reasonable efforts to defend the Collateral
against the claims and demands of all other parties (other than Lender),
including, without limitation, defenses, setoffs, and counterclaims asserted by
any Account Debtor against Borrower or Lender.

8.14 USE OF PROCEEDS.

Borrower shall use the proceeds of Advances under the Revolving Facilities, and
any Letters of Credit, solely for Borrower's working capital, acquisitions, the
repayment of existing debt, and for such other legal and proper corporate
purposes as are consistent with all applicable laws, Borrower's organizational
documents, resolutions of Borrower's managers and/or members, and the terms of
this Agreement.

8.15 COMPLIANCE WITH LAWS.

Borrower shall comply with all applicable laws, rules, regulations, and other
legal requirements with respect to its business and the use, maintenance, and
operation of the real and personal property owned or leased by it in the conduct
of its business except where noncompliance would not reasonably be expected to
have a Material Adverse Effect.

8.16 MAINTENANCE OF PROPERTY.

Borrower shall maintain its property, including, without limitation, the
Collateral, in good condition and repair (ordinary wear and tear excepted) and
shall prevent the Collateral, or any part thereof, from being or becoming an
accession to other goods not constituting Collateral.

37

8.17 LICENSES, PERMITS, ETC.

Borrower shall maintain all of its franchises, grants, authorizations, licenses,
permits, easements, consents, certificates, and orders necessary to the conduct
of its business, if any, in full force and effect except where any failure to
comply with the foregoing would not reasonably be expected to have a Material
Adverse Effect.

8.18 TRADEMARKS AND PATENTS.

Borrower shall use commercially reasonable efforts to maintain all of its
trademarks, trademark rights, patents, patent rights, licenses, permits, trade
names, trade name rights, licenses and approvals, including, without limitation,
those described in Schedule 5.1(d), if any, in full force and effect until their
respective expiration dates, except to the extent Borrower determines that any
such items are not material to the conduct of its business. Within thirty (30)
days of the issuance of any new trademark registrations to Borrower or the
acquisition or issuance or any patent or copyright registrations or the filing
of any application for a trademark, patent or copyright, Borrower shall deliver
to Lender copies of all documentation relating to such acquisition or issuance.

8.19 ERISA.

Borrower shall comply in all material respects with the provisions of ERISA and
the Internal Revenue Code with respect to each Pension Plan.

8.20 MAINTENANCE OF OWNERSHIP.

Borrower shall at all times maintain ownership of the percentages of equity
ownership of each Consolidated Subsidiary set forth in Schedule 6.21 and notify
Lender in writing prior to the incorporation, formation, acquisition or
organization of any new Consolidated Subsidiary.

8.21 ACTIVITIES OF CONSOLIDATED SUBSIDIARIES.

Unless the provisions of this Section 8.21 are expressly waived by Lender in
writing, Borrower shall cause each Consolidated Subsidiary to comply with
Articles VIII and IX hereof, as applicable, and to enter into Third Party
security agreements and any other documentation necessary to evidence its
obligations to Lender, including the obligation to grant a security interest in
all of its property to Lender to secure the Revolving Loans.

ARTICLE IX
NEGATIVE COVENANTS

So long as any part of the Indebtedness remains unpaid or this Agreement remains
in effect, Borrower, without the prior written consent of Lender, shall not:

38

9.1 LOCATION OF INVENTORY, EQUIPMENT, AND BUSINESS RECORDS.

Except for property taken to trade shows or other business events in the
ordinary course of business and which is returned thereafter, move the
Inventory, Equipment, or the records concerning the Collateral from the location
where they are kept as specified in Schedules 6.3 and 6.7 and the signature
pages hereto.

9.2 BORROWED MONEY.

Create, incur, assume, or suffer to exist any liability for borrowed money,
except (a) for customary trade payables entered into in the ordinary course of
Borrower's business, or (b) for amounts owed to Lender.

9.3 SECURITY INTEREST AND OTHER ENCUMBRANCES.

Create, incur, assume, or suffer to exist any mortgage, security, interest,
lien, or other encumbrance upon any of its properties or assets, whether now
owned or hereafter acquired, except (a) mortgages, security interests, liens,
and encumbrances in favor of Lender, (b) those liens set forth on Schedule 6.4,
(c) purchase money obligations, provided that such lien encumbers only the asset
so purchased, and (d) leases entered into in the ordinary course of business.

9.4 STORING AND USE OF COLLATERAL.

Place the Collateral in any warehouse which may issue a negotiable document with
respect thereto or use the Collateral in violation of any provision of the
Transaction Documents, of any applicable statute, regulation, or ordinance, or
of any policy insuring the Collateral.

9.5 MERGERS, CONSOLIDATIONS, SALES OR ACQUISITIONS.

(a) Merge or consolidate with or into any corporation or other entity; (b) enter
into any joint venture or partnership with any Person; (c) convey, lease, or
sell all or any material portion of its property, assets or business, including
the Collateral, except for the sale of Inventory in the ordinary course of its
business and in accordance with the terms of this Agreement; (d) convey, lease,
or sell any of its assets to any Person for less than the fair market value
thereof; or (e) consummate any purchases or other acquisitions of the capital
stock or equity interests in, or all or any portion of the property or assets or
business of any other Person, if the aggregate purchase price is greater than
$5,000,000 or the purchase or acquisition would cause an Event of Default to
occur; provided, however, that this Section 9.5 shall not apply to any put or
call rights of the equity owners of Borrower set forth in Article 10 of the
Operating Agreement.

39

9.6 CAPITAL CHANGES.

Purchase or retire any of its equity interests, or otherwise change the capital
structure of Borrower or change the relative rights, preferences, or limitations
relating to any of its equity interests.

9.7 RESTRICTED PAYMENT.

Make any Restricted Payment other than (a) Tax Distributions and (b) provided
that no Event of Default has occurred and is continuing or would result after
giving affect to such payments, Preferred Payments.

9.8 INVESTMENTS AND ADVANCES.

Except as set forth in Section 9.5(e), make any investment in, or advances to,
any other Person, except (a) advance payments or deposits against purchases made
in the ordinary course of Borrower's regular business; (b) direct obligations of
the United States of America; (c) money market mutual funds that invest in
direct obligations of the United States of America; (d) certificates of deposit
with any United States bank; or (e) any existing investments in, or existing
advances to, the Consolidated Subsidiaries.

9.9 GUARANTIES.

Become a guarantor, a surety, or otherwise liable for the debts or other
obligations of any other Person, whether by guaranty or suretyship agreement,
agreement to purchase indebtedness, agreement for furnishing funds through the
purchase of goods, supplies, or services (or by way of stock purchase, capital
contribution, advance, or loan) for the purpose of paying or discharging
indebtedness, or otherwise, except as an endorser of instruments for the payment
of money deposited to its bank account for collection in the ordinary course of
business.

9.10 NAME CHANGE.

Change its name or its state of formation without giving at least thirty (30)
days prior written notice of its proposed new name or state of formation to
Lender, together with delivery to Lender of UCC-1 Financing Statements
reflecting Borrower's new name or state of formation, all in form and substance
satisfactory to Lender.

9.11 DISPOSITION OF COLLATERAL.

Sell, assign, or otherwise transfer, dispose of, or encumber the Collateral or
any interest therein, or grant a security interest therein, or license thereof,
except to Lender and except for the sale, lease or other disposition of
Inventory and intellectual property included in the Collateral in the ordinary
course of business of Borrower and in accordance with the terms of this
Agreement.

40

9.12 FINANCIAL COVENANTS.

Fail to comply with the following financial covenants (these covenants will be
tested at the end of each Fiscal Quarter except as noted):

 a.  a. Consolidated Leverage Ratio. The Consolidated Leverage Ratio shall not
        exceed (as of the last day of any period of four consecutive Fiscal
        Quarters of the Borrower ending with the last day of each Fiscal Quarter
        set forth below) the following:
    
    Period
    
    Ratio
    
    Quarters ending October 31 and
    
    January 31 of each Fiscal Year
    
    2.50: 1
    
    Quarters ending April 30 and
    
    July 31 of each Fiscal Year
    
    2.00 : 1
    
    
    
     

 b. Minimum Fixed Charge Coverage. Borrower's Fixed Charge Coverage shall not be
    less than 1.15 : 1.00 as of the last day of any period of four consecutive
    Fiscal Quarters of the Borrower, ending with the last day of each Fiscal
    Quarter.

9.13 AGREEMENTS WITH AFFILIATES.

Enter into any agreement or transaction with any Affiliate except: (a)
agreements or transactions in the ordinary course of business which contain
terms that are commercially reasonable; (b) agreements or transactions that have
the prior written consent of Lender; or (c) the Management Agreement.

9.14 OWNERSHIP AND MANAGEMENT.

Permit the sale, assignment or other transfer of any direct or indirect
controlling interest in Borrower, including Borrower's equity owners complying
with the Negative Pledge Agreement, except for any put or call rights of
Borrower's equity owners set forth in Article 10 of the Operating Agreement and
the pledge of Vail Associates, Inc.'s ownership interests to its senior lender
as in place on the Closing Date.

ARTICLE X
EVENTS OF DEFAULT

10.1 EVENTS OF DEFAULT.

The occurrence of any one or more of the following events shall constitute an
event of default (individually, an "Event of Default" and, collectively, "Events
of Default"):

41

 a. Nonpayment. Nonpayment when due of any principal or interest, or nonpayment
    within five (5) calendar days after the due date, of any premium, fee, cost,
    or expense due under this Agreement or the other Transaction Documents.
 b. Affirmative Covenants. Default in the observance of any of the covenants or
    agreements of Borrower contained in Article VIII which is not remedied by
    the earlier of (i) ten (10) days after written notice thereof by Lender to
    Borrower, or (ii) thirty (30) days after such default.
 c. Negative Covenants. Default in the observance of any of the covenants or
    agreements of Borrower contained in Article IX which is not remedied by the
    earlier of (i) ten (10) days after written notice thereof by Lender to
    Borrower, or (ii) thirty (30) days after such default.
 d. Other Covenants. Default in the observance of any of the other covenants or
    agreements of Borrower contained in the Transaction Documents (other than as
    referenced in Section 10.1(a) - (c)), or in any other agreement with Lender
    which is not remedied by the earlier of ten (10) days after (i) notice
    thereof by Lender to Borrower, or (ii) the date Borrower was required to
    give notice to Lender.
 e. Cessation of Business or Voluntary Insolvency Proceedings. The (i) cessation
    of operations of Borrower's business as conducted on the date of this
    Agreement; (ii) filing by Borrower of a petition or request for liquidation,
    reorganization, arrangement, adjudication as a bankrupt, relief as a debtor,
    or other relief under the bankruptcy, insolvency, or similar laws of the
    United States of America or any state or territory thereof or any foreign
    jurisdiction now or hereafter in effect; (iii) making by Borrower of a
    general assignment for the benefit of creditors; (iv) consent by the
    Borrower to the appointment of a receiver or trustee, including, without
    limitation, a "custodian," as defined in the Federal Bankruptcy Code, for
    Borrower or any of Borrower's assets; (v) making of any, or sending of any,
    notice of any intended bulk sale by Borrower; or (vi) execution by Borrower
    of a consent to any other type of insolvency proceeding (under the Federal
    Bankruptcy Code or otherwise) or any formal or informal proceeding for the
    dissolution or liquidation of, or settlement of claims against, or winding
    up of affairs of, Borrower.
 f. Involuntary Insolvency Proceedings. (i) The appointment of a receiver,
    trustee, custodian, or officer performing similar functions, including,
    without limitation, a "custodian," as defined in the Federal Bankruptcy
    Code, for Borrower or any of Borrower's assets; or the filing against
    Borrower of a request or petition for liquidation, reorganization,
    arrangement, adjudication as a bankrupt, or other relief under the
    bankruptcy, insolvency, or similar laws of the United States of America, any
    state or territory thereof, or any foreign jurisdiction now or hereafter in
    effect; or of any other type of insolvency proceeding (under the Federal
    Bankruptcy Code or otherwise) or any formal or informal proceeding for the
    dissolution or liquidation of, settlement of claims against, or winding up
    of affairs of Borrower shall be instituted against Borrower; and (ii) such
    appointment shall not be vacated, or such petition or proceeding shall not
    be dismissed, within ninety (90) days after such appointment, filing, or
    institution.

42

 a. Other Indebtedness and Agreements. Failure by Borrower to pay, when due (or,
    if permitted by the terms of any applicable documentation, within any
    applicable grace period) any indebtedness owing by Borrower to Lender or any
    other Person (other than the Indebtedness incurred pursuant to this
    Agreement, and including, without limitation, indebtedness evidencing a
    deferred purchase price) whether such indebtedness shall become due by
    scheduled maturity, by required prepayment, by acceleration, by demand, or
    otherwise, or failure by the Borrower to perform any term, covenant, or
    agreement on its part to be performed under any agreement or instrument
    (other than a Transaction Document) evidencing or securing or relating to
    any indebtedness owing by Borrower when required to be performed if the
    effect of such failure is to permit the holder to accelerate the maturity of
    such indebtedness; provided that it shall not be a default under this
    Agreement if Borrower has not paid any amount due to anyone other than
    Lender which it is currently contesting in good faith and for which adequate
    reserves have been set aside in the event such contest is unsuccessful.
 b. Judgments. Any judgment or judgments against Borrower in an amount in excess
    of $500,000 (other than any judgment for which Borrower is fully insured)
    shall remain unpaid, unstayed on appeal, undischarged, unbonded, or
    undismissed for a period of thirty (30) days.
 c. Pension Default. (i) Any Reportable Event which Lender shall determine in
    good faith constitutes sustainable grounds for the termination of any
    Pension Plan by the Pension Benefit Guaranty Corporation, or for the
    appointment by an appropriate United States district court of a trustee to
    administer any Pension Plan, shall occur and shall continue thirty (30) days
    after written notice thereof to Borrower by Lender; or (ii) the Pension
    Benefit Guaranty Corporation shall institute proceedings to terminate any
    Pension Plan or to appoint a trustee to administer any Pension Plan; or a
    trustee shall be appointed by an appropriate United States district court to
    administer any Pension Plan; or (iii) except where such termination or
    withdrawal would not reasonably be expected to have a Material Adverse
    Effect, (A) any Pension Plan shall be terminated, or (B) Borrower or any
    Consolidated Subsidiary shall withdraw from a Pension Plan in a complete
    withdrawal or a partial withdrawal; or (iv) there shall arise vested
    unfunded liabilities under any Pension Plan that, in the good faith opinion
    of Lender, have or will or might reasonably be expected to have a Material
    Adverse Effect on the finances or operations of Borrower; or (v) Borrower or
    any Consolidated Subsidiary shall fail to pay to any Pension Plan any
    contribution which it is obligated to pay under the terms of such plan or
    any agreement or which is required to meet statutory minimum funding
    standards and such delinquency shall continue thirty (30) days after written
    notice thereof to Borrower by Lender.
 d. Collateral; Impairment. There shall occur with respect to the Collateral any
    (i) fraud; (ii) misappropriation, conversion or diversion other than
    nonrecurring misappropriations, conversions or diversions by non-management
    level employees of Borrower of Collateral having a value of less than
    $25,000.00; (iii) levy, seizure, or attachment having a Material Adverse
    Effect; or (iv) material loss, theft, or damage not adequately covered by
    insurance.
 e. Third Party Default. There shall occur with respect to any Third Party,
    including, without limitation, any Consolidated Subsidiary (i) any event
    described in Section

43

10.1(e), 10.1(f), 10.1(g), or 10.1(h); (ii) any pension default event such as
described in Section 10.1(i) with respect to any pension plan maintained by such
Third Party; (iii) any failure by Third Party to perform in accordance with the
terms of any agreement between such Third Party and Lender; or (iv) any material
adverse change to the financial condition of any Third Party.

(1) Representations. Any certificate, statement, representation, warranty, or
financial statement furnished by, or on behalf of, Borrower or any Third Party,
pursuant to, or in connection with, this Agreement (including, without
limitation, representations and warranties contained herein) or as an inducement
to Lender to enter into this Agreement or any other lending agreement with
Borrower shall prove to have been false in any material respect at the time as
of which the facts therein set forth were certified or to have omitted any
substantial contingent or unliquidated liability or claim against Borrower or
any such Third Party, or if on the date of the execution of this Agreement there
shall have been any materially adverse change in any of the facts disclosed by
any such statement or certificate which shall not have been disclosed in writing
to Lender at, or prior to, the time of such execution.

 a. Challenge to Validity. Borrower or any Third Party commences any action or
    proceeding to contest the validity or enforceability of any Transaction
    Document or any lien or security interest granted or obligations evidenced
    by any Transaction Document.
 b. Death or Incapacity; Termination. Any Third Party (or any successor thereto)
    terminates or attempts to terminate, in accordance with its terms or
    otherwise, any guaranty or other Transaction Document executed by such Third
    Party.
 c. Change of Ownership. If all, or a controlling interest of, the equity
    interests of Borrower or the Consolidated Subsidiaries shall be sold,
    assigned, or otherwise transferred to a Person other than the existing
    equity owners of Borrower or if a security interest or other encumbrance
    shall be granted or otherwise acquired therein or with respect thereto,
    except as allowed pursuant to Section 9.14

0.2 EFFECTS OF AN EVENT OF DEFAULT.

 a. Upon the happening of one or more Events of Default (except an Event of
    Default under either Section 10.1(e) or 10.1(f)), Lender may declare any
    obligations they may have hereunder to be cancelled, and all Indebtedness
    then outstanding to be immediately due and payable, together with all
    interest thereon and costs and expenses accruing under the Transaction
    Documents. Upon such declaration, any obligations Lender may have hereunder
    shall be immediately cancelled, and the Indebtedness then outstanding shall
    become immediately due and payable without presentation, demand, or further
    notice of any kind to Borrower.
 b. Upon the happening of one or more Events of Default under Section 10.1(e) or
    10.1(f), Lender's obligations hereunder shall be cancelled immediately,
    automatically, and without notice, and the Indebtedness then outstanding
    shall become immediately due and payable without presentation, demand, or
    notice of any kind to the Borrower.

44

ARTICLE XI
[Intentionally omitted.]

ARTICLE XII
LENDER'S RIGHTS AND REMEDIES.

12.1 GENERALLY.

Lender's rights and remedies with respect to the Collateral, in addition to
those rights granted herein and in any other agreement between Borrower and
Lender now or hereafter in effect, shall be those of a secured party under the
UCC and under any other applicable law.

12.2 NOTIFICATION OF ACCOUNT DEBTORS.

Upon the occurrence of an Event of Default or an event which with notice or
lapse of time, or both, would constitute an Event of Default, Lender may, at any
time and from time to time, notify any or all Account Debtors of the Security
Interest and may direct such Account Debtors to make all payments on receivables
directly to Lender.

12.3 POSSESSION OF COLLATERAL.

Whenever Lender may take possession of the Collateral pursuant to Section 12.1,
Lender may take possession of the Collateral on Borrower's premises or may
remove the Collateral, or any part thereof, to such other places as the Lender
may, in its sole discretion, determine. If requested by Lender, Borrower shall
assemble the Collateral and deliver it to Lender at such place as may be
designated by Lender.

12.4 COLLECTION OF RECEIVABLES.

Upon the occurrence of an Event of Default or an event which with notice or
lapse of time, or both, would constitute an Event of Default, Lender may demand,
collect, and sue for all monies and proceeds due, or to become due, on the
receivables (in either Borrower's or Lender's name at the latter's option) with
the right to enforce, compromise, settle, or discharge any or all receivables.
If Lender takes any action contemplated by this Section with respect to any
receivable, Borrower shall not exercise any right that Borrower would otherwise
have had to take with respect to such receivable.

45

12.5 LICENSE TO USE PATENTS, TRADEMARKS, AND TRADE NAMES.

Borrower grants to Lender a royalty-free license to use any and all patents,
trademarks, and trade names now or hereafter owned by or licensed to Borrower
(to the extent the terms of any such license permit a further license to
Lender), including, without limitation, the items set forth on Schedule 5.1(d),
effective upon, and solely for the purpose of disposing of Inventory

after, the occurrence of an Event of Default. All Inventory shall at least meet
quality standards maintained by Borrower prior to such Event of Default.

ARTICLE XIII
MISCELLANEOUS

13.1 EXPENSES.

The Borrower agrees to pay on demand all costs and expenses of the Lender in
connection with the administration, modification, and amendment of this
Agreement, the other Transaction Documents, and the other documents to be
delivered hereunder, including, without limitation, the reasonable fees and
expenses of counsel for the Lender with respect thereto and with respect to
advising the Lender as to its rights and responsibilities under the Transaction
Documents; provided that Borrower shall not be responsible for legal fees
associated with the preparation and closing of this Agreement. The Borrower
further agrees to pay on demand all costs and expenses of the Lender and the
other Lender, if any (including, without limitation, reasonable attorneys' fees
and expenses), in connection with the enforcement (whether through negotiations,
legal proceedings, or otherwise) of the Transaction Documents and the other
documents to be delivered hereunder. Notwithstanding the foregoing, Borrower
shall not be obligated to pay any expenses of the Lender that are incurred due
to the failure of the Lender to act in accordance with this Agreement.

13.2 PERFECTING THE SECURITY INTEREST., PROTECTING THE COLLATERAL.

Borrower hereby authorizes Lender to file such financing statements relating to
the Collateral without Borrower's signature thereon as Lender may deem
appropriate, and appoints Lender as Borrower's attorney-in-fact to perform all
other acts which Lender deems appropriate to perfect and continue the Security
Interest and to protect, preserve, and realize upon the Collateral, subject to
the terms and conditions of this Agreement.

13.3 PERFORMANCE OF BORROWER'S DUTIES.

Upon Borrower's failure to perform any of its duties under the Transaction
Documents, including, without limitation, the duty to obtain insurance as
specified in Section 8.8, Lender may, but shall not be obligated to, perform any
or all such duties.

46

13.4 NOTICE OF SALE.

Without in any way requiring notice to be given in the following manner,
Borrower agrees that any notice by Lender of sale, disposition, or other
intended action hereunder, or in connection herewith, whether required by the
UCC or otherwise, shall constitute reasonable notice to Borrower if such notice
is mailed by regular or certified mail, postage prepaid, at least ten (10)
calendar days prior to such action, to Borrower's address or addresses specified
above or to any other address which Borrower has specified in writing to Lender
as the address to which notices hereunder shall be given to Borrower.

13.5 WAIVER BY LENDER.

No course of dealing between Borrower and Lender and no delay or omission by
Lender in exercising any right or remedy under the Transaction Documents or with
respect to any Indebtedness shall operate as a waiver thereof or of any other
right or remedy, and no single or partial exercise thereof shall preclude any
other or further exercise thereof or the exercise of any other right or remedy.
All rights and remedies of Lender are cumulative.

13.6 WAIVER BY BORROWER.

Lender shall have no obligation to take, and Borrower shall have the sole
responsibility for taking, any and all steps to preserve rights against any and
all Account Debtors and against any and all prior parties to any note, chattel
paper, draft, trade acceptance, or other instrument for the payment of money
covered by the Security Interest whether or not in Lender's possession. Lender
shall not be responsible to Borrower for loss or damage resulting from Lender's
failure to enforce any receivables or to collect any moneys due, or to become
due, thereunder or other proceeds constituting Collateral hereunder. Borrower
waives protest of any note, check, draft, trade acceptance, or other instrument
for the payment of money constituting Collateral at any time held by Lender on
which Borrower is in any way liable and waives notice of any other action taken
by Lender, including, without limitation, notice of Lender's intention to
accelerate the Indebtedness or any part thereof

13.7 SETOFF.

Without limiting any other right of Lender, whenever Lender has the right to
declare any Indebtedness to be immediately due and payable (whether or not it
has so declared), Lender, at their sole election, may setoff against the
Indebtedness any and all monies then or thereafter owed to Borrower by Lender in
any capacity, whether or not the Indebtedness or the obligation to pay such
monies owed by Lender is then due, and Lender shall be deemed to have exercised
such right of setoff immediately at the time of such election even though any
charge therefor is made or entered on Lender's records subsequent thereto.

47

13.8 ASSIGNMENT.

The rights and benefits of Lender hereunder shall, if Lender so agree, inure to
any party acquiring any interest in the Indebtedness or any part thereof,
provided such assignee agrees in writing to be bound by the terms hereof.

13.9 SUCCESSORS AND ASSIGNS.

Lender and Borrower, as used herein, shall include the successors or assigns of
those parties, except that Borrower shall not have the right to assign its
rights hereunder or any interest herein.

13.10 MODIFICATION.

No modification, rescission, waiver, release, or amendment of any provision of
this Agreement shall be made, except by a written agreement signed by Borrower
and Lender.

13.11 COUNTERPARTS; FACSIMILES.

This Agreement may be executed in any number of counterparts, and by Lender and
Borrower on separate counterparts, each of which, when so executed and
delivered, shall be an original, but all of which shall together constitute one
and the same Agreement. A counterpart hereof executed and delivered by facsimile
shall be effective as an original for all applicable purposes.

13.12 GENERALLY ACCEPTED ACCOUNTING PRINCIPLES.

Any financial calculation to be made, all financial statements and other
financial information to be provided, and all books and records to be kept in
connection with the provisions of this Agreement, shall be in accordance with
GAAP; provided, however, that in the event changes in GAAP shall be mandated by
the Financial Accounting Standards Board or any similar accounting body of
comparable standing, or should be recommended by Borrower's certified public
accountants, to the extent such changes would affect any financial calculations
to be made in connection herewith, such changes shall be implemented in making
such calculations only from and after such date as Borrower and Lender shall
have amended this Agreement to the extent necessary to reflect such changes in
the financial and other covenants to which such calculations relate.

13.13 INDEMNIFICATION.

(a) If after receipt of any payment of all, or any part of, the Indebtedness,
Lender is, for any reason, compelled to surrender such payment to any Person
because such payment is determined to be void or voidable as a preference, an
impermissible setoff, or a diversion of trust funds, or for any other reason,
the Transaction Documents shall continue in full force and Borrower shall be
liable, and shall indemnify and hold Lender harmless for, the amount of such
payment surrendered. The provisions of this Section shall be and remain

48

effective notwithstanding any contrary action which may have been taken by
Lender in reliance upon such payment, and any such contrary action so taken
shall be without prejudice to Lender's rights under the Transaction Documents
and shall be deemed to have been conditioned upon such payment having become
final and irrevocable. The provisions of this Section 13.13(a) shall survive the
termination of this Agreement and the Transaction Documents.

 a. Borrower agrees to indemnify, defend, and hold harmless Lender from and
    against any and all liabilities, claims, damages, penalties, expenditures,
    losses, or charges, including, but not limited to, all costs of
    investigation, monitoring, legal representations, remedial response,
    removal, restoration, or permit acquisition, which may now, or in the
    future, be undertaken, suffered, paid, awarded, assessed, or otherwise
    incurred by Lender as a result of the presence of, Release of, or threatened
    Release of Hazardous Substances on, in, under, or near the property owned,
    leased, or operated by Borrower or any Consolidated Subsidiary. The
    liability of Borrower under the covenants of this Section 13.13(b) is not
    limited by any exculpatory provisions in this Agreement or any other
    documents securing the Indebtedness and shall survive repayment of the
    Indebtedness or any transfer or termination of this Agreement regardless of
    the means of such transfer or termination. Borrower agrees that Lender shall
    not be liable in any way for the completeness or accuracy of any
    Environmental Report or the information contained therein. Borrower further
    agrees that Lender has no duty to warn Borrower or any other Person about
    any actual or potential environmental contamination or other problem that
    may have become apparent, or will become apparent, to Lender. The provisions
    of this Section 13.13(b) shall survive repayment of the Indebtedness.
 b. Borrower agrees to pay, indemnify, and hold Lender harmless from and against
    any and all liabilities, obligations, losses, damages, penalties, actions,
    judgments, suits, costs, expenses, or disbursements of any kind or nature
    whatsoever (including, without limitation, counsel and special counsel fees
    and disbursements in connection with any litigation, investigation, hearing,
    or other proceeding) with respect, or in any way related, to the existence,
    execution, delivery, enforcement, performance, and administration of this
    Agreement and any other Transaction Document (all of the foregoing,
    collectively, the "Indemnified Liabilities"). The provisions of this Section
    13.13(c) shall survive repayment of the Indebtedness.

3.14 TERMINATION.

This Agreement is, and is intended to be, a continuing Agreement and shall
remain in full force and effect until the full and final payment of all of the
Indebtedness; provided, however, that Borrower, subject to the terms and
conditions hereof, may terminate this Agreement at any time by giving Lender at
least ninety (90) days prior notice of termination in writing whereupon all
outstanding Indebtedness shall be due and payable in full without presentation,
demand, or further notice of any kind, whether or not all or any part of such
Indebtedness is otherwise due and payable pursuant to the agreement or
instrument evidencing same. Lender may terminate this Agreement immediately and
without notice upon the occurrence of an Event of Default. Notwithstanding the
foregoing or anything in this Agreement or elsewhere to the contrary, the
Security Interest, Lender's rights and remedies under the Transaction Documents
and Borrower's obligations and liabilities under the Transaction Documents,
shall survive any termination of this Agreement and shall remain in full force
and effect until all of the Indebtedness outstanding, or contracted or committed
for (whether or not outstanding), together with interest accruing thereon

49

after such notice, shall be finally and irrevocably paid in full. No Collateral
shall be released or financing statement terminated until: (a) such final and
irrevocable payment in full of the Indebtedness as described in the preceding
sentence; and (b) Borrower and Lender execute a mutual general release, subject
to any continuing obligations hereunder, in form and substance reasonably
satisfactory to the Lender and Borrower and their counsel. Thereafter, Lender
shall (at Borrower's expense) release or terminate all security interests, liens
and encumbrances held by Lender on the Collateral.

13.15 FURTHER ASSURANCES.

From time to time, Borrower shall take such action and execute and deliver to
Lender such additional documents, instruments, certificates, and agreements as
Lender may reasonably request to effectuate the purposes of the Transaction
Documents.

13.16 HEADINGS.

Article and Section headings used in this Agreement are for convenience only and
shall not affect the construction of this Agreement.

13.17 CUMULATIVE SECURITY INTEREST, ETC.

The execution and delivery of this Agreement shall in no manner impair or affect
any other security (by endorsement or otherwise) for payment or performance of
the Indebtedness, and no security taken hereafter as security for payment or
performance of the Indebtedness shall impair in any manner or affect this
Agreement, or the Security Interest granted hereby, all such present and future
additional security to be considered as cumulative security.

13.18 LENDER'S DUTIES.

Without limiting any other provision of this Agreement: (a) the powers conferred
on Lender hereunder are solely to protect its interests and shall not impose any
duty to exercise any such powers; and (b) except as may be required by
applicable law, Lender shall not have any duty as to any Collateral or as to the
taking of any necessary steps to preserve rights against any parties or any
other rights pertaining to any Collateral.

1.3.19 NOTICES GENERALLY.

All notices and other communications hereunder, unless otherwise expressly
provided, shall be in writing and made by telecopy, overnight air courier, or
certified or registered mail, return receipt requested, and shall be deemed to
be received by the party to whom sent one Business Day after sending, if sent by
telecopy or overnight air courier; and three Business Days after mailing, if
sent by certified or registered mail. All such notices and other communications
to a party hereto shall be addressed to such party at the address set forth on
the signature pages hereof or to such other address as such party may designate
for itself in a notice to the other party given in accordance with this Section
13.19. Copies of all notices to Borrower in accordance herewith shall also be
provided to Berenbaum, Weinshienk & Eason, P.C., 370 17th Street, Suite

4800, Denver, CO 80202, Attention: James L. Kurtz-Phelan, Phone: (303) 825-0800,
Facsimile:

50

(303) 629-7610. Copies of all notices to Lender in connection herewith shall
also be provided to Jacobs Chase Frick Kleinkopf & Kelley, LLC, 1050 17th
Street, Suite 1500, Denver, CO 80265, Attention: Gary N. Meade, Phone: (303)
892-4453, Facsimile: (303) 685-4869.

13.20 SEVERABILITY.

The provisions of this Agreement are independent of, and separable from, each
other, and no such provision shall be affected or rendered invalid or
unenforceable by virtue of the fact that for any reason any other such provision
may be invalid or unenforceable in whole or in part. If any provision of this
Agreement is prohibited or unenforceable in any jurisdiction, such provision
shall be ineffective in such jurisdiction only to the extent of such prohibition
or unenforceability, and such prohibition or unenforceability shall not
invalidate the balance of such provision to the extent it is not prohibited or
unenforceable nor render prohibited or unenforceable such provision in any other
jurisdiction.

13.21 INCONSISTENT PROVISIONS.

The terms of this Agreement and the other Transaction Documents shall be
cumulative except to the extent that they are specifically inconsistent with
each other, in which case the terms of this Agreement shall prevail.

13.22 ENTIRE AGREEMENT.

This Agreement, the Exhibits and Schedules attached hereto and incorporated
herein by this reference, and the other Transaction Documents constitute the
entire agreement and understanding between the parties hereto with respect to
the transactions contemplated hereby and supersede all prior negotiations,
understandings, and agreements between such parties with respect to such
transactions, including, without limitation, those expressed in any commitment
letter delivered by Lender to Borrower.

13.23 APPLICABLE LAW.

This Agreement, and the transactions evidenced hereby, shall be governed by, and
construed under, the internal laws of the State of Colorado, without regard to
principles of conflicts of law, as the same may from time to time be in effect,
including, without limitation, the UCC.

13.24 CONSENT TO JURISDICTION.

Borrower and Lender agree that any action or proceeding to enforce, or arising
out of, the Transaction Documents may be commenced in any state or federal court
of competent jurisdiction in the State of Colorado, and Borrower and Lender
waive personal service of process and agree that a summons and complaint
commencing an action or proceeding in any such court shall be properly served
and shall confer personal jurisdiction if served by registered or certified mail
to Borrower or Lender, as appropriate, or as otherwise provided by the laws of
the State or the United States.

51

13.25 JURY TRIAL WAIVER.

BORROWER AND LENDER HEREBY KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE ANY
RIGHT TO TRIAL BY JURY BORROWER OR LENDER MAY HAVE IN ANY ACTION OR PROCEEDING,
IN LAW OR IN EQUITY, IN CONNECTION WITH THE TRANSACTION DOCUMENTS OR THE
TRANSACTIONS RELATED THERETO. BORROWER REPRESENTS AND WARRANTS THAT NO
REPRESENTATIVE OR LENDER OF LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
LENDER WILL NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THIS RIGHT TO JURY
TRIAL WAIVER. BORROWER ACKNOWLEDGES THAT LENDER HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE PROVISIONS OF THIS SECTION 13.25.

13.26 NO ORAL AGREEMENTS.

Oral agreements or commitments to loan money, extend credit or to forbear from
enforcing repayment of a debt, including promises to extend or renew such debt,
are not enforceable. To protect Borrower and Lender from misunderstanding or
disappointment, any agreements covering such matters are contained in the
Transaction Documents, which are the complete and exclusive statement of the
agreement between the parties hereto.

13.27 CONFIDENTIALITY.

Each of the Lender and the Lender agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates' directors, officers, employees and Lender, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) to the extent requested by any regulatory authority; (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process; (d) to any other party to this Agreement; (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder;
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any permitted assignee of or participant in any of
its rights or obligations under this Agreement or (ii) any direct or indirect
contractual counterparty or prospective counterparty (or such contractual
counterparty's or prospective counterparty's professional advisor) to any credit
derivative transaction relating to obligations of the Borrower; (g) with the
consent of the Borrower; (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Lender or any Lender on a nonconfidential basis from a source
other than the Borrower; or (i) if the applicable Lender is an insurance
company, to the National Association of Insurance Commissioners or any other
similar organization to the extent requested in connection with a review of such
Lender. In addition, the Lender and the Lender may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Lender and the Lender in connection with the administration and management of
this Agreement, the other Transaction Documents and any Advances. For the

52

purposes of this Section, "Information" means all information received from
Borrower or any Consolidated Subsidiary relating to Borrower or any Consolidated
Subsidiary or its respective business, other than any such information that is
available to Lender or any Lender on a nonconfidential basis prior to disclosure
by Borrower or any Consolidated Subsidiary; provided that, in the case of
information received from Borrower or any Consolidated Subsidiary after the date
hereof, such information is clearly identified in writing at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

53

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

BORROWER:

SSI VENTURE LLC

By: The Gart Companies, Inc., its manager

By: ________________

Name: Thomas A. Gart

Title: President

Address:

233 Milwaukee Street Denver, CO 80206

Attn: Thomas A. Gart Phone: (303) 333-1933 Facsimile: (303) 859-2223

Lender :

U.S.BankNational Association

By:_______________________

Name:_____________________

Title:______________________

Address:

918 17th Street, 4th Floor

Denver, CO 80202

Attn: __________

Phone: (303) 585-6522

Facsimile: (303) 585-4242

54

EXHIBIT A
[INTENTIONALLY OMITTED]

A-1

EXHIBIT B

PROMISSORY NOTE
(Working Capital Revolving Line of Credit)

$ _ , 2005 Denver, Colorado

FOR VALUE RECEIVED, the undersigned, SSI Venture LLC, a Colorado limited
liability company (hereinafter referred to as the 'Borrower"), promises to pay
to the order of U.S. Bank National Association (herein, together with its
successors and assigns who become holders of this Note, called the "Lender") at
, or at such other place as may be designated in writing by Lender from time to
time, the principal sum of

DOLLARS ($ ), or such lesser amount which shall from time to time be owing
hereunder on account of Advances made by Lender under the Working Capital
Revolving Line of Credit to or for the benefit or account of Borrower in
accordance with the terms of the Amended and Restated Revolving Credit and
Security Agreement dated as of the date hereof between Borrower and Lender (as
amended from time to time, the "Loan Agreement"), together with interest on the
unpaid principal balances outstanding at the rate specified in the Loan
Agreement. Principal and interest due under this Note shall be payable at the
time or times provided in the Loan Agreement.

In no contingency or event whatsoever, whether by reason of advancement of the
proceeds hereof or otherwise, shall the amount paid or agreed to be paid by
Borrower to Lender for the use, forbearance or detention of money advanced
hereunder exceed the highest lawful rate permissible under any law which a court
of competent jurisdiction may deem applicable hereto.

If any Event of Default shall have occurred and be continuing, Borrower promises
to pay the Default Rate on the outstanding unpaid principal and interest balance
hereof at the times and in the amount and manner provided for more particularly
in the Loan Agreement. Interest on the amount of interest so unpaid shall be
compounded monthly until paid in full. Principal, interest, fees, charges,
expenses and other costs owing hereunder are payable in lawful money of the

United States of America such that Lender has received immediately available
funds for the credit of Borrower on the date that such payment or payments is or
are due.

This Note is secured by the Collateral listed in the Loan Agreement and other
security instruments described in the Loan Agreement. The cancellation or
surrender of this Note, upon payment or otherwise, shall not affect any right
Lender has to retain the Collateral or any other collateral for any other
Indebtedness of Borrower to Lender.

Upon the occurrence of any of the following events:

1. Failure to pay when due any principal or interest on this Note or any costs,
fees, reimbursable expenses or other amounts payable by Borrower under the Loan
Agreement or

B-

under any of the other Transaction Documents, which is not cured within any
applicable cure period contained in the Loan Agreement; or

2. The occurrence of any other Event of Default under the Loan Agreement, or
under any of the other Transaction Documents, which is not cured within any
applicable cure period contained in the Loan Agreement;

then Lender may, at Lender's option: (i) have all principal, interest, fees,
charges, expenses and other costs outstanding or owing hereunder bear interest
at the Default Rate for so long as said Event of Default shall continue; and
(ii) declare all sums outstanding or owing hereunder, including principal,
interests fees, charges, expenses and other costs to be immediately due and
payable without presentment, demand or notice of any kind, all of which are
hereby expressly waived by Borrower; provided, however, that the principal,
interest, fees, expenses, charges and other costs owing on this Note shall be
and become automatically due and payable if the Loan Agreement, or any of the
other Transaction Documents, provide for the automatic acceleration of the
payment of the principal, interest, fees, charges, expenses and other costs
owing on this Note upon the occurrence of an Event of Default.

Borrower may prepay this Note, in whole or in part, at any time; in accordance
with the Loan Agreement.

No waiver of any breach, Event of Default, default or failure of condition under
the terms of this Note, the Loan Agreement, or the other Transaction Documents
shall be implied from any failure of Lender to take, or any delay by Lender in
taking, action with respect to any such breach of or Event of Default, default
or failure of condition or from any previous waiver of any similar or unrelated
breach of or Event of Default, default or failure of condition. A waiver of any
term of this Note, the Loan Agreement or the other Transaction Documents must be
made in writing and shall be limited to the express written terms of such
waiver.

All obligations of Borrower and all rights, powers and remedies of Lender
expressed herein shall be in addition to and not in limitation of those provided
by law or in any written agreement or instrument (other than this Note) relating
to any of the Indebtedness of Borrower to Lender or the security therefor.

Borrower waives presentment; demand; notice of dishonor; notice of protest and
nonpayment; notice of default interest and late charges; notice of intent to
accelerate; notice of acceleration; and diligence in taking any action to
collect any sums owing under this Note or in proceeding against any of the
rights and interests in and to properties securing payment of this Note.

Time is of the essence with respect to every provision hereof.

This Note is issued pursuant to the Loan Agreement and is subject to the terms
and conditions specified therein. Capitalized terms not otherwise defined in
this Note shall have the meanings assigned to them under the Loan Agreement.

B-2

This Note shall be construed and enforced in accordance with the laws of the
State of Colorado, without regard to principles of conflicts of law, except to
the extent that Federal laws preempt the laws of the State of Colorado.

IN WITNESS WHEREOF, the undersigned has executed this instrument as of the date
first above written.

SSI VENTURE LLC

By: The Gart Companies, Inc., its manager

By: ____________________

Name: Thomas A. Gart

Title: President

B-3

EXHIBIT C,

PROMISSORY NOTE
(Reducing Revolving Line of Credit)

$ , 2005 Denver, Colorado

FOR VALUE RECEIVED, the undersigned, SSI Venture LLC, a Colorado limited
liability company (hereinafter referred to as the 'Borrower"), promises to pay
to the order of U.S. Bank National Association (herein, together with its
successors and assigns who become holders of this Note, called the "Lender") at
, or at such other place as may be designated in writing by Lender from time to
time, the principal sum of

DOLLARS ($ ), or such lesser amount which shall from time to time be owing
hereunder on account of Advances made by Lender under the Reducing Revolving
Line of Credit to or for the benefit or account of Borrower in accordance with
the terms of the Amended and Restated Revolving Credit and Security Agreement
dated as of the date hereof between Borrower and Lender (as amended from time to
time, the "Loan Agreement"), together with interest on the unpaid principal
balances outstanding at the rate specified in the Loan Agreement. Principal and
interest due under this Note shall be payable at the time or times provided in
the Loan Agreement.

In no contingency or event whatsoever, whether by reason of advancement of the
proceeds hereof or otherwise, shall the amount paid or agreed to be paid by
Borrower to Lender for the use, forbearance or detention of money advanced
hereunder exceed the highest lawful rate permissible under any law which a court
of competent jurisdiction may deem applicable hereto.

If any Event of Default shall have occurred and be continuing, Borrower promises
to pay the Default Rate on the outstanding unpaid principal and interest balance
hereof at the times and in the amount and manner provided for more particularly
in the Loan Agreement. Interest on the amount of interest so unpaid shall be
compounded monthly until paid in full. Principal, interest, fees, charges,
expenses and other costs owing hereunder are payable in lawful money of the

United States of America such that Lender has received immediately available
funds for the credit of Borrower on the date that such payment or payments is or
are due.

This Note is secured by the Collateral listed in the Loan Agreement and other
security instruments described in the Loan Agreement. The cancellation or
surrender of this Note, upon payment or otherwise, shall not affect any right
Lender has to retain the Collateral or any other collateral for any other
Indebtedness of Borrower to Lender.

Upon the occurrence of any of the following events:

1. Failure to pay when due any principal or interest on this Note or any costs,
fees, reimbursable expenses or other amounts payable by Borrower under the Loan
Agreement or

C-1

under any of the other Transaction Documents, which is not cured within any
applicable cure period contained in the Loan Agreement; or

2. The occurrence of any other Event of Default under the Loan Agreement, or
under any of the other Transaction Documents, which is not cured within any
applicable cure period contained in the Loan Agreement;

then Lender may, at Lender's option: (i) have all principal, interest, fees,
charges, expenses and other costs outstanding or owing hereunder bear interest
at the Default Rate for so long as said Event of Default shall continue; and
(ii) declare all sums outstanding or owing hereunder, including principal,
interests fees, charges, expenses and other costs to be immediately due and
payable without presentment, demand or notice of any kind, all of which are
hereby expressly waived by Borrower; provided, however, that the principal,
interest, fees, expenses, charges and other costs owing on this Note shall be
and become automatically due and payable if the Loan Agreement, or any of the
other Transaction Documents, provide for the automatic acceleration of the
payment of the principal, interest, fees, charges, expenses and other costs
owing on this Note upon the occurrence of an Event of Default.

Borrower may prepay this Note, in whole or in part, at any time; in accordance
with the Loan Agreement.

No waiver of any breach, Event of Default, default or failure of condition under
the terms of this Note, the Loan Agreement, or the other Transaction Documents
shall be implied from any failure of Lender to take, or any delay by Lender in
taking, action with respect to any such breach of or Event of Default, default
or failure of condition or from any previous waiver of any similar or unrelated
breach of or Event of Default, default or failure of condition. A waiver of any
term of this Note, the Loan Agreement or the other Transaction Documents must be
made in writing and shall be limited to the express written terms of such
waiver.

All obligations of Borrower and all rights, powers and remedies of Lender
expressed herein shall be in addition to and not in limitation of those provided
by law or in any written agreement or instrument (other than this Note) relating
to any of the Indebtedness of Borrower to Lender or the security therefor.

Borrower waives presentment; demand; notice of dishonor; notice of protest and
nonpayment; notice of default interest and late charges; notice of intent to
accelerate; notice of acceleration; and diligence in taking any action to
collect any sums owing under this Note or in proceeding against any of the
rights and interests in and to properties securing payment of this Note.

Time is of the essence with respect to every provision hereof.

This Note is issued pursuant to the Loan Agreement and is subject to the terms
and conditions specified therein. Capitalized terms not otherwise defined in
this Note shall have the meanings assigned to them under the Loan Agreement.

C-2

This Note shall be construed and enforced in accordance with the laws of the
State of Colorado, without regard to principles of conflicts of law, except to
the extent that Federal laws preempt the laws of the State of Colorado.

IN WITNESS WHEREOF, the undersigned has executed this instrument as of the date
first above written.

SSI VENTURE LLC

By: The Gart Companies, Inc., its manager

By: Name: Thomas A. Gart

Title: President

C-3

EXHIBIT D

PROMISSORY NOTE
(Acquisition Reducing Revolving Line of Credit)

$_________ , 2005

Denver, Colorado

FOR VALUE RECEIVED, the undersigned, SSI Venture LLC, a Colorado limited
liability company (hereinafter referred to as the 'Borrower"), promises to pay
to the order of U.S. Bank National Association (herein, together with its
successors and assigns who become holders of this Note, called the "Lender") at
, or at such other place as may be designated in writing by Lender from time to
time, the principal sum of

DOLLARS ($ ), or such lesser amount which shall from time to time be owing
hereunder on account of Advances made by Lender under the Acquisition Reducing
Revolving Line of Credit to or for the benefit or account of Borrower in
accordance with the terms of the Amended and Restated Revolving Credit and
Security Agreement dated as of the date hereof between Borrower and Lender (as
amended from time to time, the "Loan Agreement"), together with interest on the
unpaid principal balances outstanding at the rate specified in the Loan
Agreement. Principal and interest due under this Note shall be payable at the
time or times provided in the Loan Agreement.

In no contingency or event whatsoever, whether by reason of advancement of the
proceeds hereof or otherwise, shall the amount paid or agreed to be paid by
Borrower to Lender for the use, forbearance or detention of money advanced
hereunder exceed the highest lawful rate permissible under any law which a court
of competent jurisdiction may deem applicable hereto.

If any Event of Default shall have occurred and be continuing, Borrower promises
to pay the Default Rate on the outstanding unpaid principal and interest balance
hereof at the times and in the amount and manner provided for more particularly
in the Loan Agreement. Interest on the amount of interest so unpaid shall be
compounded monthly until paid in full. Principal, interest, fees, charges,
expenses and other costs owing hereunder are payable in lawful money of the
United States of America such that Lender has received immediately available
funds for the credit of Borrower on the date that such payment or payments is or
are due.

This Note is secured by the Collateral listed in the Loan Agreement and other
security instruments described in the Loan Agreement. The cancellation or
surrender of this Note, upon payment or otherwise, shall not affect any right
Lender has to retain the Collateral or any other collateral for any other
Indebtedness of Borrower to Lender.

Upon the occurrence of any of the following events:

1. Failure to pay when due any principal or interest on this Note or any costs,
fees, reimbursable expenses or other amounts payable by Borrower under the Loan
Agreement or

D-1

under any of the other Transaction Documents, which is not cured within any
applicable cure period contained in the Loan Agreement; or

2. The occurrence of any other Event of Default under the Loan Agreement, or
under any of the other Transaction Documents, which is not cured within any
applicable cure period contained in the Loan Agreement;

then Lender may, at Lender's option: (i) have all principal, interest, fees,
charges, expenses and other costs outstanding or owing hereunder bear interest
at the Default Rate for so long as said Event of Default shall continue; and
(ii) declare all sums outstanding or owing hereunder, including principal,
interests fees, charges, expenses and other costs to be immediately due and
payable without presentment, demand or notice of any kind, all of which are
hereby expressly waived by Borrower; provided, however, that the principal,
interest, fees, expenses, charges and other costs owing on this Note shall be
and become automatically due and payable if the Loan Agreement, or any of the
other Transaction Documents, provide for the automatic acceleration of the
payment of the principal, interest, fees, charges, expenses and other costs
owing on this Note upon the occurrence of an Event of Default.

Borrower may prepay this Note, in whole or in part, at any time; in accordance
with the Loan Agreement.

No waiver of any breach, Event of Default, default or failure of condition under
the terms of this Note, the Loan Agreement, or the other Transaction Documents
shall be implied from any failure of Lender to take, or any delay by Lender in
taking, action with respect to any such breach of or Event of Default, default
or failure of condition or from any previous waiver of any similar or unrelated
breach of or Event of Default, default or failure of condition. A waiver of any
term of this Note, the Loan Agreement or the other Transaction Documents must be
made in writing and shall be limited to the express written terms of such
waiver.

All obligations of Borrower and all rights, powers and remedies of Lender
expressed herein shall be in addition to and not in limitation of those provided
by law or in any written agreement or instrument (other than this Note) relating
to any of the Indebtedness of Borrower to Lender or the security therefor.

Borrower waives presentment; demand; notice of dishonor; notice of protest and
nonpayment; notice of default interest and late charges; notice of intent to
accelerate; notice of acceleration; and diligence in taking any action to
collect any sums owing under this Note or in proceeding against any of the
rights and interests in and to properties securing payment of this Note.

Time is of the essence with respect to every provision hereof

This Note is issued pursuant to the Loan Agreement and is subject to the terms
and conditions specified therein. Capitalized terms not otherwise defined in
this Note shall have the meanings assigned to them under the Loan Agreement.

D-2

This Note shall be construed and enforced in accordance with the laws of the
State of Colorado, without regard to principles of conflicts of law, except to
the extent that Federal laws preempt the laws of the State of Colorado.

IN WITNESS WHEREOF, the undersigned has executed this instrument as of the date
first above written.

SSI VENTURE LLC

By: The Gart Companies, Inc., its manager

By: Name: Thomas A. Gart

Title: President

D-3

EXHIBIT E,
[INTENTIONALLY OMITTED]

E- 1

EXHIBIT F

FINANCIAL STATEMENTS CERTIFICATION
(Credit Agreement Section 8.1(b))

The undersigned, the , of SSI Venture LLC (the "Borrower") hereby certifies to
U.S. BANK. NATIONAL ASSOCIATION, as Lender, that attached hereto is a true,
correct and complete copy of Borrower's financial statements as of the

Fiscal Quarter [or Fiscal Year] ending , 200, which financial statements fairly
present Borrower's financial position and consist of a balance sheet and related
statements of income and cash flow covering such period and the period from the
end of the immediately preceding Fiscal Year to the end of such quarter.

Capitalized terms used by not otherwise defined herein shall have the meanings
assigned to them under the Amended and Restated Revolving Credit and Security
Agreement dated as of September 23, 2005, between Borrower and Lender.

SSI VENTURE LLC

By: The Gart Companies, Inc., its manager

By:

Name: Thomas A. Gart

Title: President

Date:

{00180721.DOC 4}

EXHIBIT G
COMPLIANCE CERTIFICATE

SSI VENTURE LLC (the "Borrower") hereby certifies to U.S. BANK NATIONAL
ASSOCIATION (the "Lender") pursuant to the Amended and Restated Revolving Credit
and Security Agreement between Borrower and Lender dated September 23, 2005, as
amended from time to time (the "Loan Agreement"), that:

 A. General.

 1. Capitalized terms not defined herein shall have the meanings set forth in
    the Loan Agreement.
 2. Borrower has complied with all the covenants and with all material terms and
    conditions to be performed or observed by it contained in the Loan Agreement
    and the Transaction Documents to which Borrower is a party.
 3. Neither on the date hereof nor, if applicable, after giving effect to any
    Advance made under the Revolving Facilities on the date hereof, does there
    exist an Event of Default or an event which with notice or lapse of time, or
    both, would constitute an Event of Default.
 4. The representations and warranties contained in the Loan Agreement, in any
    Transaction Document to which Borrower is a party and in any certificate,
    document or financial or other statement furnished at any time thereunder
    are true, correct and complete in all respects with the same effect as
    though such representations and warranties had been made on the date hereof,
    except to the extent that any such representation and warranty relates
    solely to an earlier date (in which case, such representation and warranty
    shall be true, correct and complete on and as of such earlier date).

 A. Financial Covenants.

1. As of , 200_ or for such period as may be designated below, the computations,
ratios and calculations as set forth below (and the calculations supporting such
ratios on the attached Annex I, and Annex II) in accordance with Section 9.12 of
the Loan Agreement, are true and correct:

Financial Covenant

Required

Actual

Maximum Consolidated Leverage Ratio

2.50:1.00

(l/31 and

10/31)

:1.00

2.00:1.00

(4/30 and

7/31)

:1.00

Minimum Fixed Charge Coverage

1.15:1

:1.00

{00180721.DOC 41

IN WITNESS WHEREOF, the undersigned, a duly Authorized Representative of
Borrower, has executed and delivered this Compliance Certificate in the name of
and on behalf of Borrower on

SSI VENTURE LLC

By: The Gart Companies, Inc., its manager

By: Name: Thomas A. Gart

Title: President

{00180721 DOC 41

Annex I TOTAL SENIOR FUNDED DEBT - TO - EBITDA

All Indebtedness for Borrowed Money Plus all Bonds, Notes, Debentures Plus
Capital Leases

Funded Debt

Minus Debt Subordinated to Lender (in writing) Minus Outstanding Balance

Senior Funded Debt

CONSOLIDATED EBITDA

Net Income (Exclusive of Extraordinary Gains or Losses) Plus interest Expense

Plus Cash Taxes on Income

Plus Amortization

Plus Depreciation

Consolidated EBITDA

{00180721.DOC 4}

Annex II

Fixed Charge Coverage

Cash Flow: Inclusions:

Consolidated EBITDA:

Net income (exclusive of any Extraordinary gains or losses)

Consolidated Interest Expense Cash taxes on income

Amortization

Depreciation

Total Consolidated EBITDA (sum of above)

Rent (Store Locations)

Total Inclusions (sum of Consolidated EBITDA and Rent)

Reductions:

Distributions (including all Preferred Payments, Tax Distributions and
dividends)

Depreciation x 50%

Total Reductions

Operating Cash Flow $

Fixed Charges:

Interest Expense

Rent Expense (Store Locations)

Current Maturities of Long Term Debt

Current Maturities of Capital Leases

Total Fixed Charges $

{00180721.DOC 4}

EXHIBIT H
[INTENTIONALLY OMITTED]

{00180721.DOC 4}

EXHIBIT I
Form of Borrowing Notice

To: U.S. Bank National Association 918 17th Street, 4th Floor

Denver, CO 80202

Attn: Fax:

Reference is hereby made to the Amended and Restated Revolving Credit and
Security Agreement dated as of September 23, 2005 (the "Agreement") between SSI
Venture LLC, a Colorado limited liability company (the "Borrower"), and U.S.
Bank National Association ("Lender"). Capitalized terms used but not defined
herein shall have the respective meanings therefor set forth in the Agreement.

 1. Borrower, through its Authorized Representative, hereby gives notice to the
    Lender that an Advance of the type and in the amount set forth below be made
    on the date indicated:

Type of Loan Facility Interest Period(1) Aggregate Amount(2) Date of Loan(3)

Daily Reset LIBOR One Month,

Rate Advance Reset Daily

Base Rate Advance n/a LIBOR Rate Advance

 1. For any LIBOR Rate Advance other than a Daily Reset LIBOR Rate Advance, 1,
    2, 3, or 6 months, not to exceed the Revolving Credit Maturity Date.
 2. LIBOR Rate Advance (other than a Daily Reset LIBOR Rate Advance under the
    Working Capital Revolving Line of Credit): Must be at least $500,000 and in
    multiples of $50,000

 3. Any Base Rate Advance or a Daily Reset LIBOR Rate Advance under the Working
    Capital Revolving Line of Credit: N/A

 4. At least three (3) Business Days later than the date of this Notice if a
    LIBOR Rate Advance (including a Daily Reset LIBOR Rate Advance).

 2. Borrower, through its Authorized Representative, hereby gives notice to the
    Lender that

Borrower desires to convert $ of the presently outstanding Base Rate Advances

under the Facility (comprised of the Advances distributed or converted on the

following dates: ) to LIBOR Rate Advances. The Interest Period for the new

{00180721_DOC 41

LIBOR Rate Advance is requested to be 1, 2, 3, or 6 months (not to exceed the
Revolving Credit Maturity Date).

 3. Borrower, through its Authorized Representative, hereby gives notice to the
    Lender that

 4. Borrower desires to continue as a LIBOR Rate Advance $ of presently
    
    outstanding LIBOR Rate Advances under the Facility which have an Interest
    
    Period expiration date of . The Interest Period for the new LIBOR Rate
    Advance is requested to be 1, 2, 3, or 6 months (not to exceed the Revolving
    Credit Maturity Date).

 5. Borrower, through its Authorized Representative, hereby gives notice to the
    Lender that Borrower desires to convert a presently outstanding LIBOR Rate
    Advance under the

Facility in the amount of $ , upon its maturity on

, 20 , to a Base Rate Advance.

Complete if applicable: This notice constitutes a written confirmation of a
telephonic request made by to on as required by Section 2.1(c), 2.2(c) or 2.3(c)
of the Agreement, as applicable.

The undersigned hereby certifies that:

 1. No Default or Event of Default either exists now or will exist after giving
    effect to the borrowing described herein; and
 2. All the representations and warranties set forth in Article VI of the
    Agreement and elsewhere in the Transaction Documents (other than those
    expressly stated to refer to a particular date) are true and correct in all
    respects as of the date hereof.
 3. All conditions contained in the Agreement to the making of any Advance
    requested hereby have been met or satisfied in full.

SSI VENTURE LLC

By: The Gart Companies, Inc., its manager

By:
Name: Thomas A. Gart

Title: President

DATE:

{00180721.DOC 4}

EXHIBIT J

BORROWING BASE CERTIFICATE

As of the Period Ending

This Certificate is submitted in connection with the Amended and Restated
Revolving Credit and Security Agreement dated as of September 23, 2005, as it
may be amended from time to time (the "Agreement") between the Lender and
Borrower.

The undersigned hereby certifies to Lender that the undersigned is familiar with
the following financial information, which has been taken from Borrower's books
and records, which are complete and accurate, and the following calculations on
the Borrowing Base and the remaining amount under the Borrowing Base are true
and correct.

BORROWING BASE

A. Total Less:

Accounts Receivable Ineligible Accounts:

Over 90 Days from date of Invoice

50% Rule

Employee Accounts Affiliate Accounts Contra Accounts Customer Deposits
Governmental Accounts

Progress Billings

Foreign Accounts not backed by L/C or credit insurance

 B. Total Ineligible Accounts
 C. Eligible Accounts (A less B)
 D. Line C x .75
 E. Total Hard Inventory
 F. Total Hard Inventory x .75
 G. Total Soft Inventory
 H. Total Soft Inventory x .55

I, Total Eligible Inventory (F plus H)

J. Total Rental and Demo Equipment (net book value) x .55

K. Less: Revolving Facilities balance (including outstanding Letters of Credit)

L. Total Borrowing Base (D plus I plus J minus K)

The undersigned further certifies that (a) Borrower is in compliance in all
respects with all of the covenants contained in the Agreement and (b) there has
been no Event of Default under this Agreement that has not been cured or waived.

By:

Title: Date:

{00180721.DOC 4}

J-2